 Fill in this information to identify your case and this filing:

  Debtor 1                    Benjamin                Joe                    Giron
                             First Name              Middle Name            Last Name

  Debtor 2
  (Spouse, if filing)        First Name              Middle Name            Last Name

  United States Bankruptcy Court for the:                               Western District of Texas
                                                                                                                                             ❑   Check if this is an
  Case number                           20-31151                                                                                                 amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                    12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
     ❑ No. Go to Part 2.
     ✔ Yes. Where is the property?
     ❑
     1.1     5401 Montoya Dr. El Paso Texas LLC                    What is the property? Check all that apply.        Do not deduct secured claims or exemptions. Put the
           Street address, if available, or other
           description
                                                                   ✔ Single-family home
                                                                   ❑                                                  amount of any secured claims on Schedule D: Creditors

                                                                   ❑ Duplex or multi-unit building
                                                                                                                      Who Have Claims Secured by Property.

             5401 Montoya Dr                                       ❑ Condominium or cooperative                      Current value of the          Current value of the
                                                                   ❑ Manufactured or mobile home                     entire property?              portion you own?
             El Paso, TX 79932-2410                                ❑ Land                                                        $252,752.00                    $252,752.00
           City                         State       ZIP Code       ❑ Investment property
                                                                   ❑ Timeshare                                       Describe the nature of your ownership interest (such
                                                                                                                     as fee simple, tenancy by the entireties, or a life
             El Paso
           County
                                                                   ❑ Other                                           estate), if known.
                                                                   Who has an interest in the property? Check one.
                                                                                                                     Fee Simple
                                                                   ✔ Debtor 1 only
                                                                   ❑
                                                                   ❑ Debtor 2 only
                                                                   ❑ Debtor 1 and Debtor 2 only                      ❑ Check if this is community property
                                                                                                                        (see instructions)
                                                                   ❑ At least one of the debtors and another
    If you own or have more than one, list here:

     1.2     6024 Bel Mar Ave                                      What is the property? Check all that apply.        Do not deduct secured claims or exemptions. Put the
           Street address, if available, or other
           description
                                                                   ✔ Single-family home
                                                                   ❑                                                  amount of any secured claims on Schedule D: Creditors

                                                                   ❑ Duplex or multi-unit building
                                                                                                                      Who Have Claims Secured by Property.

                                                                   ❑ Condominium or cooperative                      Current value of the          Current value of the
                                                                   ❑ Manufactured or mobile home                     entire property?              portion you own?
             El Paso, TX 79912-5110                                ❑ Land                                                        $153,542.00                    $153,542.00
           City                         State       ZIP Code       ❑ Investment property
                                                                   ❑ Timeshare                                       Describe the nature of your ownership interest (such
                                                                                                                     as fee simple, tenancy by the entireties, or a life
             El Paso
           County
                                                                   ❑ Other                                           estate), if known.
                                                                   Who has an interest in the property? Check one.
                                                                                                                     Fee Simple
                                                                   ✔ Debtor 1 only
                                                                   ❑
                                                                   ❑ Debtor 2 only
                                                                   ❑ Debtor 1 and Debtor 2 only                      ❑ Check if this is community property
                                                                                                                        (see instructions)
                                                                   ❑ At least one of the debtors and another




Official Form 106A/B                                                                  Schedule A/B: Property                                                     page 1
 Debtor 1              Benjamin               Joe                         Giron                                     Case number (if known) 20-31151
                       First Name                 Middle Name              Last Name



   1.3      Meledres Home, LLC                                  What is the property? Check all that apply.        Do not deduct secured claims or exemptions. Put the
         Street address, if available, or other
         description                                            ❑ Single-family home                               amount of any secured claims on Schedule D: Creditors

                                                                ❑ Duplex or multi-unit building
                                                                                                                   Who Have Claims Secured by Property.

            595 N. Melendres St.                                ❑ Condominium or cooperative                      Current value of the        Current value of the
                                                                ❑ Manufactured or mobile home                     entire property?            portion you own?
            Las Cruces, NM 88005                                ❑ Land                                                        $261,121.00                 $261,121.00
         City                         State        ZIP Code     ✔ Investment property
                                                                ❑
                                                                ❑ Timeshare                                       Describe the nature of your ownership interest (such
                                                                                                                  as fee simple, tenancy by the entireties, or a life
            Dona Ana
         County
                                                                ❑ Other                                           estate), if known.
                                                                Who has an interest in the property? Check one.
                                                                                                                  Fee Simple
                                                                ✔ Debtor 1 only
                                                                ❑
                                                                ❑ Debtor 2 only
                                                                ❑ Debtor 1 and Debtor 2 only                      ❑ Check if this is community property
                                                                                                                     (see instructions)
                                                                ❑ At least one of the debtors and another
                                                                Source of Value:
                                                                Zillow.com


   1.4      Benjamin Joe Giron                                  What is the property? Check all that apply.        Do not deduct secured claims or exemptions. Put the
         Street address, if available, or other
         description
                                                                ✔ Single-family home
                                                                ❑                                                  amount of any secured claims on Schedule D: Creditors

                                                                ❑ Duplex or multi-unit building
                                                                                                                   Who Have Claims Secured by Property.

            5405 Montoya Dr.                                    ❑ Condominium or cooperative                      Current value of the        Current value of the
                                                                ❑ Manufactured or mobile home                     entire property?            portion you own?
            El Paso, TX 79932                                   ❑ Land                                                        $224,553.00                 $224,553.00
         City                         State        ZIP Code     ❑ Investment property
                                                                ❑ Timeshare                                       Describe the nature of your ownership interest (such
                                                                                                                  as fee simple, tenancy by the entireties, or a life
            El Paso
         County
                                                                ❑ Other                                           estate), if known.
                                                                Who has an interest in the property? Check one.
                                                                                                                  Fee Simple
                                                                ✔ Debtor 1 only
                                                                ❑
                                                                ❑ Debtor 2 only
                                                                ❑ Debtor 1 and Debtor 2 only                      ❑ Check if this is community property
                                                                                                                     (see instructions)
                                                                ❑ At least one of the debtors and another
                                                                Source of Value:
                                                                Zillow.com




Official Form 106A/B                                                                 Schedule A/B: Property                                                page 2
 Debtor 1                   Benjamin                      Joe                             Giron                                                              Case number (if known) 20-31151
                            First Name                    Middle Name                      Last Name



      1.5      Light House Senior Care Home, LLC                              What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
              description
                                                                             ✔ Single-family home
                                                                             ❑                                                                             amount of any secured claims on Schedule D: Creditors

                                                                             ❑ Duplex or multi-unit building
                                                                                                                                                           Who Have Claims Secured by Property.

              585 N. Melendres Street                                        ❑ Condominium or cooperative                                                Current value of the          Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?              portion you own?
               Las Cruces, NM 88005                                          ❑ Land                                                                                    $175,675.00                $175,675.00
              City                               State        ZIP Code       ❑ Investment property
                                                                             ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
                                                                                                                                                         as fee simple, tenancy by the entireties, or a life
               Dona Ana
              County
                                                                             ❑ Other                                                                     estate), if known.
                                                                              Who has an interest in the property? Check one.
                                                                                                                                                           Fee Simple
                                                                             ✔ Debtor 1 only
                                                                             ❑
                                                                             ❑ Debtor 2 only
                                                                             ❑ Debtor 1 and Debtor 2 only                                                 ❑ Check if this is community property
                                                                                                                                                              (see instructions)
                                                                             ❑ At least one of the debtors and another
                                                                             Source of Value:
                                                                             Zillow.com


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.........................................................................................................                  ➜       $1,067,643.00




Official Form 106A/B                                                                                    Schedule A/B: Property                                                                     page 3
 Debtor 1                  Benjamin                      Joe                              Giron                                                               Case number (if known) 20-31151
                           First Name                    Middle Name                       Last Name




 Part 2: Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
      ❑ No
      ✔ Yes
      ❑
      3.1 Make:                                   Volkswagen                Who has an interest in the property? Check one.                                 Do not deduct secured claims or exemptions. Put the

                                                  Passat
                                                                            ✔ Debtor 1 only
                                                                            ❑                                                                               amount of any secured claims on Schedule D: Creditors

                                                                            ❑ Debtor 2 only
            Model:                                                                                                                                          Who Have Claims Secured by Property.

                                                  2015                      ❑ Debtor 1 and Debtor 2 only                                                  Current value of the         Current value of the
                                                                            ❑ At least one of the debtors and another
            Year:
                                                                                                                                                          entire property?             portion you own?
                                                  116,000
            Approximate mileage:                                                                                                                                         $5,950.00                   $5,950.00

            Other information:                                              ❑Check if this is community property (see
                                                                                instructions)
            VIN: 1VWAS7A31FC109877




 4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
      Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
      ✔ No
      ❑
      ❑ Yes
 5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
      you have attached for Part 2. Write that number here.........................................................................................................                  ➜              $5,950.00




 Part 3: Describe Your Personal and Household Items

  Do you own or have any legal or equitable interest in any of the following items?                                                                                                   Current value of the
                                                                                                                                                                                      portion you own?
                                                                                                                                                                                      Do not deduct secured
                                                                                                                                                                                      claims or exemptions.

 6. Household goods and furnishings
      Examples:       Major appliances, furniture, linens, china, kitchenware
      ✔ No
      ❑
      ❑ Yes. Describe........
 7. Electronics
      Examples:       Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                      electronic devices including cell phones, cameras, media players, games
      ✔ No
      ❑
      ❑ Yes. Describe........
 8. Collectibles of value
      Examples:       Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                      stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
      ✔ No
      ❑
      ❑ Yes. Describe........

Official Form 106A/B                                                                                    Schedule A/B: Property                                                                      page 4
 Debtor 1                      Benjamin                           Joe                                   Giron                                                                       Case number (if known) 20-31151
                               First Name                         Middle Name                            Last Name



 9. Equipment for sports and hobbies
       Examples:          Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                          carpentry tools; musical instruments
       ✔ No
       ❑
       ❑ Yes. Describe........

 10.    Firearms
        Examples:           Pistols, rifles, shotguns, ammunition, and related equipment
        ✔ No
        ❑
        ❑ Yes. Describe........

 11.    Clothes
        Examples:           Everyday clothes, furs, leather coats, designer wear, shoes, accessories

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                      Clothing, accessories and shoes                                                                                                                                     $400.00



 12.    Jewelry
        Examples:           Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        ✔ No
        ❑
        ❑ Yes. Describe........


 13.    Non-farm animals
        Examples:           Dogs, cats, birds, horses
        ✔ No
        ❑
        ❑ Yes. Describe........

 14.    Any other personal and household items you did not already list, including any health aids you did not list

        ✔ No
        ❑
        ❑ Yes. Describe........

 15.    Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
        for Part 3. Write that number here........................................................................................................................................➜                                      $400.00




 Part 4: Describe Your Financial Assets

  Do you own or have any legal or equitable interest in any of the following?                                                                                                                              Current value of the
                                                                                                                                                                                                           portion you own?
                                                                                                                                                                                                           Do not deduct secured
                                                                                                                                                                                                           claims or exemptions.


 16.    Cash
        Examples:           Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        ✔ No
        ❑
        ❑ Yes........................................................................................................................................................   Cash..............



Official Form 106A/B                                                                                                     Schedule A/B: Property                                                                        page 5
 Debtor 1                 Benjamin              Joe                      Giron                                             Case number (if known) 20-31151
                          First Name            Middle Name              Last Name



 17.   Deposits of money
       Examples:        Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                        similar institutions. If you have multiple accounts with the same institution, list each.

       ❑ No
       ✔ Yes..................
       ❑
                                               Institution name:



       17.1. Checking account:                  First Savings Bank Account: Melendres Home, LLC.                                        $0.00



       17.2. Checking account:                  GECU 3116 Account: Benjamin J Giron                                                    $27.02


       17.3. Savings account:


       17.4. Savings account:


       17.5. Certificates of deposit:


       17.6. Other financial account:


       17.7. Other financial account:


       17.8. Other financial account:


       17.9. Other financial account:


 18.   Bonds, mutual funds, or publicly traded stocks
       Examples:        Bond funds, investment accounts with brokerage firms, money market accounts
       ✔ No
       ❑
       ❑ Yes..................
       Institution or issuer name:




 19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

       Name of entity:                                                                     % of ownership:




Official Form 106A/B                                                               Schedule A/B: Property                                                    page 6
 Debtor 1                 Benjamin                    Joe               Giron                                              Case number (if known) 20-31151
                          First Name                  Middle Name        Last Name



 20.   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

       Issuer name:




 21.   Retirement or pension accounts
       Examples:        Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
       ✔ No
       ❑
       ❑ Yes. List each account
            separately.
       Type of account:                     Institution name:

       401(k) or similar plan:


       Pension plan:


       IRA:


       Retirement account:


       Keogh:


       Additional account:


 22.   Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
       others
       ✔ No
       ❑
       ❑ Yes.....................
                                      Institution name or individual:

       Electric:


       Gas:


       Heating oil:


       Security deposit on rental unit:


       Prepaid rent:




Official Form 106A/B                                                               Schedule A/B: Property                                                    page 7
 Debtor 1                 Benjamin             Joe                     Giron                                        Case number (if known) 20-31151
                          First Name           Middle Name              Last Name



       Telephone:


       Water:


       Rented furniture:


       Other:


 23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔ No
       ❑
       ❑ Yes.....................
       Issuer name and description:




 24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔ No
       ❑
       ❑ Yes.....................
       Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):




 25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
       benefit

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples:       Internet domain names, websites, proceeds from royalties and licensing agreements
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 27.   Licenses, franchises, and other general intangibles
       Examples:       Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                       professional licenses
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


Money or property owed to you?                                                                                                               Current value of the
                                                                                                                                             portion you own?
                                                                                                                                             Do not deduct secured
                                                                                                                                             claims or exemptions.




Official Form 106A/B                                                              Schedule A/B: Property                                                page 8
 Debtor 1              Benjamin                 Joe                     Giron                                                Case number (if known) 20-31151
                       First Name               Middle Name              Last Name



 28.   Tax refunds owed to you

       ✔ No
       ❑
       ❑ Yes.    Give specific information about                                                                                  Federal:
                 them, including whether you
                 already filed the returns and the                                                                              State:
                 tax years.......................
                                                                                                                                Local:



 29.   Family support
       Examples:     Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

       ✔ No
       ❑
       ❑ Yes.    Give specific information..........
                                                                                                                                Alimony:

                                                                                                                                  Maintenance:

                                                                                                                                Support:

                                                                                                                                  Divorce settlement:

                                                                                                                                Property settlement:


 30.   Other amounts someone owes you
       Examples:     Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                     Security benefits; unpaid loans you made to someone else
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




 31.   Interests in insurance policies
       Examples:     Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       ✔ No
       ❑
       ❑ Yes.    Name the insurance company
                                                           Company name:                                           Beneficiary:                         Surrender or refund value:
                 of each policy and list its value....




 32.   Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
       because someone has died.
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples:     Accidents, employment disputes, insurance claims, or rights to sue
       ✔ No
       ❑
       ❑ Yes.    Describe each claim................




Official Form 106A/B                                                               Schedule A/B: Property                                                              page 9
 Debtor 1                   Benjamin                      Joe                               Giron                                                                 Case number (if known) 20-31151
                           First Name                      Middle Name                       Last Name



 34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims

       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 35.   Any financial assets you did not already list

       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here..................................................................................................................................➜                             $27.02



 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37.   Do you own or have any legal or equitable interest in any business-related property?
       ✔No. Go to Part 6.
       ❑
       ❑Yes. Go to line 38.
                                                                                                                                                                                          Current value of the
                                                                                                                                                                                          portion you own?
                                                                                                                                                                                          Do not deduct secured
                                                                                                                                                                                          claims or exemptions.

 38.   Accounts receivable or commissions you already earned

       ✔ No
       ❑
       ❑ Yes. Describe........

 39.   Office equipment, furnishings, and supplies
       Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       ✔ No
       ❑
       ❑ Yes. Describe........

 40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ✔ No
       ❑
       ❑ Yes. Describe........

 41.   Inventory

       ✔ No
       ❑
       ❑ Yes. Describe........

 42.   Interests in partnerships or joint ventures

       ✔ No
       ❑
       ❑ Yes. Describe........
       Name of entity:                                                                                               % of ownership:


Official Form 106A/B                                                                                       Schedule A/B: Property                                                                   page 10
 Debtor 1                   Benjamin                      Joe                               Giron                                                                 Case number (if known) 20-31151
                           First Name                      Middle Name                       Last Name




                                                                                                                                            %


 43.   Customer lists, mailing lists, or other compilations
       ✔ No
       ❑
       ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               ✔ No
               ❑
               ❑ Yes. Describe........

 44.   Any business-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.........




 45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here.................................................................................................................................➜                               $0.00



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.

 46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ✔No. Go to Part 7.
       ❑
       ❑Yes. Go to line 47.
                                                                                                                                                                                          Current value of the
                                                                                                                                                                                          portion you own?
                                                                                                                                                                                          Do not deduct secured
                                                                                                                                                                                          claims or exemptions.

 47.   Farm animals
       Examples:         Livestock, poultry, farm-raised fish
       ✔ No
       ❑
       ❑ Yes.........................

 48.   Crops—either growing or harvested

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............


 49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

       ✔ No
       ❑
       ❑ Yes..........................


 50.   Farm and fishing supplies, chemicals, and feed

       ✔ No
       ❑
       ❑ Yes..........................




Official Form 106A/B                                                                                       Schedule A/B: Property                                                                   page 11
 Debtor 1                    Benjamin                        Joe                                 Giron                                                                   Case number (if known) 20-31151
                            First Name                       Middle Name                          Last Name



 51.   Any farm- and commercial fishing-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............



 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       for Part 6. Write that number here...................................................................................................................................➜                                      $0.00



 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


 53.   Do you have other property of any kind you did not already list?
       Examples:          Season tickets, country club membership
       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............




 54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                                       $0.00



 Part 8: List the Totals of Each Part of this Form

 55.   Part 1: Total real estate, line 2..........................................................................................................................................➜                        $1,067,643.00


 56.   Part 2: Total vehicles, line 5                                                                                          $5,950.00


 57.   Part 3: Total personal and household items, line 15                                                                        $400.00


 58.   Part 4: Total financial assets, line 36                                                                                     $27.02


 59.   Part 5: Total business-related property, line 45                                                                              $0.00


 60.   Part 6: Total farm- and fishing-related property, line 52                                                                     $0.00


 61.   Part 7: Total other property not listed, line 54                                                +                             $0.00


 62.   Total personal property. Add lines 56 through 61..............                                                          $6,377.02            Copy personal property total➜         +                $6,377.02




 63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................                                       $1,074,020.02




Official Form 106A/B                                                                                            Schedule A/B: Property                                                                       page 12
 Fill in this information to identify your case:

  Debtor 1                    Benjamin             Joe                 Giron
                              First Name           Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)         First Name           Middle Name         Last Name

  United States Bankruptcy Court for the:                         Western District of Texas

  Case number                           20-31151                                                                                       ❑    Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                         04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1: Identify the Property You Claim as Exempt

      Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1.
      ✔ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      ❑
      ❑ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 Brief description of the property and line on               Current value of the        Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                       portion you own
                                                             Copy the value from         Check only one box for each exemption.
                                                             Schedule A/B

                                                                                         ✔
 Brief description:
 5401 Montoya Dr. El Paso Texas LLC                                      $252,752.00
                                                                                         ❑                   $0.00                Const. art. 16 §§ 50, 51, Texas Prop.

  5401 Montoya Dr El Paso, TX 79932-2410                                                 ❑    100% of fair market value, up to    Code §§ 41.001-.002
                                                                                              any applicable statutory limit
 Line from
 Schedule A/B:          1.1


                                                                                         ✔
 Brief description:
  Clothing, accessories and shoes                                             $400.00
                                                                                         ❑                  $400.00               Tex. Prop. Code §§ 42.001(a),
                                                                                         ❑    100% of fair market value, up to    42.002(a)(5)
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:          11


 3.   Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
      ✔ No
      ❑
      ❑ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
         ❑ No
         ❑ Yes



Official Form 106C                                               Schedule C: The Property You Claim as Exempt                                                     page 1 of 2
 Debtor 1             Benjamin           Joe                    Giron                                           Case number (if known) 20-31151
                      First Name          Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the     Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from      Check only one box for each exemption.
                                                        Schedule A/B

                                                                                 ✔
 Brief description:
 GECU 3116 Account: Benjamin J Giron                                    $27.02
                                                                                 ❑                 $27.02                   Tex. Prop. Code § 42.001(b)(1)

 Checking account                                                                ❑   100% of fair market value, up to
                                                                                     any applicable statutory limit
 Line from
 Schedule A/B:        17




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                   page 2 of 2
 Fill in this information to identify your case:

  Debtor 1                       Benjamin                Joe                   Giron
                                 First Name              Middle Name          Last Name

  Debtor 2
  (Spouse, if filing)            First Name              Middle Name          Last Name

  United States Bankruptcy Court for the:                                 Western District of Texas

  Case number                             20-31151                                                                                                      ❑    Check if this is an
  (if known)                                                                                                                                                 amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
      ❑No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List All Secured Claims

 2.     List all secured claims. If a creditor has more than one secured claim, list the creditor separately for            Column A               Column B              Column C
        each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much           Amount of claim        Value of collateral   Unsecured
        as possible, list the claims in alphabetical order according to the creditor’s name.                                Do not deduct the      that supports         portion
                                                                                                                            value of collateral.   this claim            If any
 2.1 Equity Trust Company                                      Describe the property that secures the claim:                       $132,000.00           $175,675.00                 $0.00
        Creditor's Name
                                                                Light House Senior Care Home, LLC
         Custodian FBO Charles J. Horak, Jr., IRA               585 N. Melendres Street Las Cruces, NM 88005
         8900 Mettler Dr
        Number          Street
                                                             As of the date you file, the claim is: Check all that apply.

         El Paso, TX 79925-4047                                ❑Contingent
        City                      State       ZIP Code         ❑Unliquidated
        Who owes the debt? Check one.                          ❑Disputed
        ✔ Debtor 1 only
        ❑                                                      Nature of lien. Check all that apply.
        ❑Debtor 2 only                                         ✔An agreement you made (such as mortgage or
                                                               ❑
        ❑Debtor 1 and Debtor 2 only                               secured car loan)
        ❑At least one of the debtors and another               ❑Statutory lien (such as tax lien, mechanic's lien)
        ❑Check if this claim relates to a                      ❑Judgment lien from a lawsuit
           community debt
                                                               ❑Other (including a right to offset)
        Date debt was incurred
        11/01/2019                                             Last 4 digits of account number

         Add the dollar value of your entries in Column A on this page. Write that number here:                                           $132,000.00




Official Form 106D                                               Schedule D: Creditors Who Have Claims Secured by Property                                                   page 1 of 6
 Debtor 1              Benjamin            Joe                      Giron                                                 Case number (if known) 20-31151
                       First Name          Middle Name              Last Name


                                                                                                                  Column A               Column B              Column C
              Additional Page
                                                                                                                  Amount of claim        Value of collateral   Unsecured
  Part 1:     After listing any entries on this page, number them beginning with                                  Do not deduct the      that supports         portion
              2.3, followed by 2.4, and so forth.                                                                 value of collateral.   this claim            If any



 2.2 Joe T. Meraz                                  Describe the property that secures the claim:                         $205,250.78           $814,891.00                   $0.00
     Creditor's Name
                                                    6024 Bel Mar Ave El Paso, TX 79912-5110
      c/o James W. Brewer                           Benjamin Joe Giron
      Kemp Smith LLP                                5405 Montoya Dr. El Paso, TX 79932
      Po Box 2800                                   Light House Senior Care Home, LLC
     Number          Street                         585 N. Melendres Street Las Cruces, NM 88005
                                                    Meledres Home, LLC
      El Paso, TX 79999-2800                        595 N. Melendres St. Las Cruces, NM 88005
     City                     State   ZIP Code
                                                   As of the date you file, the claim is: Check all that apply.
     Who owes the debt? Check one.
     ✔ Debtor 1 only
     ❑                                             ❑Contingent
     ❑Debtor 2 only                                ✔ Unliquidated
                                                   ❑
     ❑Debtor 1 and Debtor 2 only                   ❑Disputed
     ❑At least one of the debtors and another      Nature of lien. Check all that apply.
     ❑Check if this claim relates to a             ❑An agreement you made (such as mortgage or
        community debt                                secured car loan)

     Date debt was incurred
                                                   ✔Statutory lien (such as tax lien, mechanic's lien)
                                                   ❑
                                                   ❑Judgment lien from a lawsuit
                                                   ❑Other (including a right to offset)
                                                   Last 4 digits of account number




      Remarks: Lis Pendens - pending lawsuit with claims against real property. Amount of claim
      estimated as roughly the equity in the property.



 2.3 L&M Okubo Management & Srvs, LLC              Describe the property that secures the claim:                         $185,949.11                  $0.00         $185,949.11
     Creditor's Name
      c/o Mills Escrow
      906 N Mesa St Ste 101
     Number          Street
                                                   As of the date you file, the claim is: Check all that apply.

      El Paso, TX 79902-4080                       ❑Contingent
     City                     State   ZIP Code     ❑Unliquidated
     Who owes the debt? Check one.                 ❑Disputed
     ✔ Debtor 1 only
     ❑                                             Nature of lien. Check all that apply.
     ❑Debtor 2 only                                ✔An agreement you made (such as mortgage or
                                                   ❑
     ❑Debtor 1 and Debtor 2 only                      secured car loan)
     ❑At least one of the debtors and another      ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑Check if this claim relates to a             ❑Judgment lien from a lawsuit
        community debt
                                                   ❑Other (including a right to offset)
     Date debt was incurred
                                                   Last 4 digits of account number




      Add the dollar value of your entries in Column A on this page. Write that number here:                                    $391,199.89




Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 6
 Debtor 1              Benjamin            Joe                      Giron                                                 Case number (if known) 20-31151
                       First Name          Middle Name              Last Name


                                                                                                                  Column A               Column B              Column C
              Additional Page
                                                                                                                  Amount of claim        Value of collateral   Unsecured
  Part 1:     After listing any entries on this page, number them beginning with                                  Do not deduct the      that supports         portion
              2.3, followed by 2.4, and so forth.                                                                 value of collateral.   this claim            If any




      Remarks: 5405 Montoya




 2.4 Mills Escrow Company                          Describe the property that secures the claim:                         $187,150.00           $224,553.00                   $0.00
     Creditor's Name
                                                    Benjamin Joe Giron
      906 Mesa Ste 101                              5405 Montoya Dr. El Paso, TX 79932
     Number          Street
      El Paso, TX 79902                            As of the date you file, the claim is: Check all that apply.
     City                     State   ZIP Code     ❑Contingent
     Who owes the debt? Check one.                 ❑Unliquidated
     ✔ Debtor 1 only
     ❑                                             ❑Disputed
     ❑Debtor 2 only                                Nature of lien. Check all that apply.
     ❑Debtor 1 and Debtor 2 only                   ✔An agreement you made (such as mortgage or
                                                   ❑
     ❑At least one of the debtors and another         secured car loan)
     ❑Check if this claim relates to a             ❑Statutory lien (such as tax lien, mechanic's lien)
        community debt
                                                   ❑Judgment lien from a lawsuit
     Date debt was incurred                        ❑Other (including a right to offset)
                                                   Last 4 digits of account number




 2.5 Texstar Escrow, LLC                           Describe the property that secures the claim:                         $310,000.00           $252,752.00           $57,248.00
     Creditor's Name
                                                    5401 Montoya Dr. El Paso Texas LLC
      5809 Acacia Cir                               5401 Montoya Dr El Paso, TX 79932-2410
     Number          Street
      El Paso, TX 79912-4859                       As of the date you file, the claim is: Check all that apply.
     City                     State   ZIP Code     ❑Contingent
     Who owes the debt? Check one.                 ❑Unliquidated
     ✔ Debtor 1 only
     ❑                                             ❑Disputed
     ❑Debtor 2 only                                Nature of lien. Check all that apply.
     ❑Debtor 1 and Debtor 2 only                   ❑An agreement you made (such as mortgage or
     ❑At least one of the debtors and another         secured car loan)
     ❑Check if this claim relates to a             ❑Statutory lien (such as tax lien, mechanic's lien)
        community debt
                                                   ❑Judgment lien from a lawsuit
     Date debt was incurred                        ❑Other (including a right to offset)
     11/18/2019

                                                   Last 4 digits of account number




      Add the dollar value of your entries in Column A on this page. Write that number here:                                    $497,150.00




Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 6
 Debtor 1              Benjamin            Joe                      Giron                                                 Case number (if known) 20-31151
                       First Name          Middle Name              Last Name


                                                                                                                  Column A               Column B              Column C
              Additional Page
                                                                                                                  Amount of claim        Value of collateral   Unsecured
  Part 1:     After listing any entries on this page, number them beginning with                                  Do not deduct the      that supports         portion
              2.3, followed by 2.4, and so forth.                                                                 value of collateral.   this claim            If any



 2.6 Uprising Investments                          Describe the property that secures the claim:                         $145,245.11           $261,121.00                   $0.00
     Creditor's Name
                                                    Meledres Home, LLC
      5862 Cromo Dr. Ste 100                        595 N. Melendres St. Las Cruces, NM 88005
     Number          Street
      El Paso, TX 79912                            As of the date you file, the claim is: Check all that apply.
     City                     State   ZIP Code     ❑Contingent
     Who owes the debt? Check one.                 ❑Unliquidated
     ✔ Debtor 1 only
     ❑                                             ❑Disputed
     ❑Debtor 2 only                                Nature of lien. Check all that apply.
     ❑Debtor 1 and Debtor 2 only                   ✔An agreement you made (such as mortgage or
                                                   ❑
     ❑At least one of the debtors and another         secured car loan)
     ❑Check if this claim relates to a             ❑Statutory lien (such as tax lien, mechanic's lien)
        community debt
                                                   ❑Judgment lien from a lawsuit
     Date debt was incurred                        ❑Other (including a right to offset)
     05/18/2018

                                                   Last 4 digits of account number




 2.7 Volkswagen Credit, Inc                        Describe the property that secures the claim:                          $12,408.00              $5,950.00           $6,458.00
     Creditor's Name
                                                    2015 Volkswagen Passat
      Attn: Bankruptcy
      PO Box 3
     Number          Street
                                                   As of the date you file, the claim is: Check all that apply.

      Hillboro, OR 97123-0003                      ❑Contingent
     City                     State   ZIP Code     ❑Unliquidated
     Who owes the debt? Check one.                 ❑Disputed
     ✔ Debtor 1 only
     ❑                                             Nature of lien. Check all that apply.
     ❑Debtor 2 only                                ❑An agreement you made (such as mortgage or
     ❑Debtor 1 and Debtor 2 only                      secured car loan)
     ❑At least one of the debtors and another      ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑Check if this claim relates to a             ❑Judgment lien from a lawsuit
        community debt
                                                   ❑Other (including a right to offset)
     Date debt was incurred
     10/1/2016                                     Last 4 digits of account number 9            7   7    7




      Add the dollar value of your entries in Column A on this page. Write that number here:                                    $157,653.11




Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 4 of 6
 Debtor 1              Benjamin            Joe                       Giron                                                 Case number (if known) 20-31151
                       First Name          Middle Name               Last Name


                                                                                                                   Column A               Column B              Column C
              Additional Page
                                                                                                                   Amount of claim        Value of collateral   Unsecured
  Part 1:     After listing any entries on this page, number them beginning with                                   Do not deduct the      that supports         portion
              2.3, followed by 2.4, and so forth.                                                                  value of collateral.   this claim            If any



 2.8 Westar Pacific Mortgage                        Describe the property that secures the claim:                         $145,245.11           $153,542.00                   $0.00
     Creditor's Name
                                                     6024 Bel Mar Ave El Paso, TX 79912-5110
      Po Box 32950
     Number          Street
      Phoenix, AZ 85064-2950                        As of the date you file, the claim is: Check all that apply.
     City                     State   ZIP Code      ❑Contingent
     Who owes the debt? Check one.                  ❑Unliquidated
     ✔ Debtor 1 only
     ❑                                              ❑Disputed
     ❑Debtor 2 only                                 Nature of lien. Check all that apply.
     ❑Debtor 1 and Debtor 2 only                    ✔An agreement you made (such as mortgage or
                                                    ❑
     ❑At least one of the debtors and another          secured car loan)
     ❑Check if this claim relates to a              ❑Statutory lien (such as tax lien, mechanic's lien)
        community debt
                                                    ❑Judgment lien from a lawsuit
     Date debt was incurred                         ❑Other (including a right to offset)
     11/01/2019

                                                    Last 4 digits of account number




      Add the dollar value of your entries in Column A on this page. Write that number here:                                     $145,245.11
      If this is the last page of your form, add the dollar value totals from all pages. Write that number                     $1,323,248.11
      here:




Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 5 of 6
 Debtor 1            Benjamin               Joe                     Giron                                            Case number (if known) 20-31151
                     First Name             Middle Name             Last Name



 Part 2: List Others to Be Notified for a Debt That You Already Listed

 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is trying
 to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more than one
 creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1,
 do not fill out or submit this page.

    1                                                                                        On which line in Part 1 did you enter the creditor?     1
        Anderson, Bright & Associates, PC
        Name
                                                                                             Last 4 digits of account number
        1533 N Lee Trevino Dr Ste 205
        Number       Street
        Attn: Steven E. Anderson

        El Paso, TX 79936-5161
        City                                                State           ZIP Code

    2                                                                                        On which line in Part 1 did you enter the creditor?     5
        El Paso National Mortgage, LLC
        Name
                                                                                             Last 4 digits of account number
        444 Executive Center Blvd Ste 240
        Number       Street



        El Paso, TX 79902-1039
        City                                                State           ZIP Code

    3                                                                                        On which line in Part 1 did you enter the creditor?     3
        Reedman, Lane C.
        Name
                                                                                             Last 4 digits of account number
        4171 North Mesa Ste B-201
        Number       Street
        Trustee

        El Paso, TX 79902
        City                                                State           ZIP Code




Official Form 106D                                Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                     page 6 of 6
 Fill in this information to identify your case:

  Debtor 1                   Benjamin              Joe                 Giron
                             First Name            Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                        Western District of Texas

  Case number                           20-31151                                                                                            ❑    Check if this is an
  (if known)                                                                                                                                     amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                         12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 Part 1: List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
     ❑ No. Go to Part 2.
     ✔ Yes.
     ❑
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
     identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
     possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
     Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                  Total       Priority          Nonpriority
                                                                                                                                  claim       amount            amount

2.1      Internal Revenue Service                                   Last 4 digits of account number 2865                           $10,109.33      $10,109.33            $0.00
        Priority Creditor's Name
                                                                    When was the debt incurred?
         PO Box 1301
                                                                    As of the date you file, the claim is: Check all that
        Number           Street
                                                                    apply.
         Charlotte, NC 28201-1301                                   ❑ Contingent
        City                               State   ZIP Code
                                                                    ❑ Unliquidated
        Who incurred the debt? Check one.                           ❑ Disputed
        ✔ Debtor 1 only
        ❑
        ❑ Debtor 2 only                                             Type of PRIORITY unsecured claim:
                                                                    ❑ Domestic support obligations
        ❑ Debtor 1 and Debtor 2 only                                ✔ Taxes and certain other debts you owe the
                                                                    ❑
        ❑ At least one of the debtors and another                       government
        ❑ Check if this claim is for a community debt               ❑ Claims for death or personal injury while you were
        Is the claim subject to offset?                                 intoxicated
        ✔ No
        ❑                                                           ❑ Other. Specify
        ❑ Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 14
 Debtor 1              Benjamin               Joe                       Giron                                              Case number (if known) 20-31151
                       First Name              Middle Name              Last Name

 Part 2: List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      ❑     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      ✔
      ❑     Yes.
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
     unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
     than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of
     Part 2.
                                                                                                                                                             Total claim

4.1     Amex Express National Bank                                                Last 4 digits of account number 6883                                                $5,672.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          11/01/2018
        c/o Becket & Lee LLP
                                                                                  As of the date you file, the claim is: Check all that apply.
        Po Box 3001                                                               ❑ Contingent
                                                                                  ❑ Unliquidated
        Number           Street

                                                                                  ❑ Disputed
        Malvern, PA 19355-0701
        City                              State     ZIP Code
        Who incurred the debt? Check one.                                         Type of NONPRIORITY unsecured claim:
        ✔
        ❑ Debtor 1 only                                                           ❑ Student loans
        ❑ Debtor 2 only                                                           ❑ Obligations arising out of a separation agreement or
        ❑
                                                                                      divorce that you did not report as priority claims
          Debtor 1 and Debtor 2 only
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
        ❑ At least one of the debtors and another                                     similar debts
        ❑ Check if this claim is for a community debt                             ✔ Other. Specify
                                                                                  ❑
        Is the claim subject to offset?                                               CreditCard
        ✔ No
        ❑
        ❑ Yes
4.2     Applied Bnk                                                               Last 4 digits of account number 1664                                                $1,265.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          11/01/2012
        4700 Exchange Court                                                       As of the date you file, the claim is: Check all that apply.
                                                                                  ❑ Contingent
        Number           Street

                                                                                  ❑ Unliquidated
        Boca Raton, FL 33431
        City                              State     ZIP Code
        Who incurred the debt? Check one.
                                                                                  ❑ Disputed
        ✔ Debtor 1 only
        ❑                                                                         Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                           ❑ Student loans
        ❑ Debtor 1 and Debtor 2 only                                              ❑ Obligations arising out of a separation agreement or
        ❑ At least one of the debtors and another
                                                                                      divorce that you did not report as priority claims
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
        ❑ Check if this claim is for a community debt                                 similar debts
        Is the claim subject to offset?                                           ✔ Other. Specify
                                                                                  ❑
        ✔ No
        ❑                                                                             ChargeAccount
        ❑ Yes
4.3     Capital One                                                               Last 4 digits of account number 6436                                                $5,058.97
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          08/01/2012
        Po Box 71083                                                              As of the date you file, the claim is: Check all that apply.
                                                                                  ❑ Contingent
        Number           Street

                                                                                  ❑ Unliquidated
        Charlotte, NC 28272-1083
        City                              State     ZIP Code
        Who incurred the debt? Check one.
                                                                                  ❑ Disputed
        ✔ Debtor 1 only
        ❑                                                                         Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                           ❑ Student loans
        ❑ Debtor 1 and Debtor 2 only                                              ❑ Obligations arising out of a separation agreement or
        ❑ At least one of the debtors and another
                                                                                      divorce that you did not report as priority claims
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
        ❑ Check if this claim is for a community debt                                 similar debts
        Is the claim subject to offset?                                           ✔ Other. Specify
                                                                                  ❑
        ✔ No
        ❑                                                                             CreditCard
        ❑ Yes


Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 2 of 14
 Debtor 1              Benjamin              Joe                    Giron                                            Case number (if known) 20-31151
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.4     Capital One (USA), N.A.                                             Last 4 digits of account number 3895                                          $2,308.41
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          09/01/2012
        4514 N Santa Fe Ave
                                                                            As of the date you file, the claim is: Check all that apply.
       Number           Street
        Oklahoma City, OK 73118
                                                                            ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑   Other. Specify
       ✔
       ❑      No                                                                CreditCard
       ❑      Yes
4.5     Capital One Bank (USA), N.A.                                        Last 4 digits of account number 0414                                          $1,234.46
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          11/01/2018
        by American InfoSource as agent
                                                                            As of the date you file, the claim is: Check all that apply.
        Po Box 71083
       Number           Street
                                                                            ❑   Contingent

        Charlotte, NC 28272-1083
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                divorce that you did not report as priority claims
                                                                            ❑
       ❑      At least one of the debtors and another
                                                                                Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Credit Card
       ✔
       ❑      No
       ❑      Yes
4.6     Cbna                                                                Last 4 digits of account number 8484                                          $3,185.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          02/01/2016
        Attn: Centralized Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 790034
       Number           Street
                                                                            ❑   Contingent

        St Louis, MO 63179-0034
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                divorce that you did not report as priority claims
                                                                            ❑
       ❑      At least one of the debtors and another
                                                                                Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          CreditCard
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 3 of 14
 Debtor 1              Benjamin              Joe                    Giron                                            Case number (if known) 20-31151
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.7     Cbusasears                                                          Last 4 digits of account number 6799                                          $1,529.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          02/01/2016
        Po Box 6217
                                                                            As of the date you file, the claim is: Check all that apply.
       Number           Street
        Sioux Falls, SD 57117
                                                                            ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑   Other. Specify
       ✔
       ❑      No                                                                ChargeAccount
       ❑      Yes
4.8     Comenity Bank/Express                                               Last 4 digits of account number 7896                                               $386.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          12/01/2017
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 182125
       Number           Street
                                                                            ❑   Contingent

        Columbus, OH 43218
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                divorce that you did not report as priority claims
                                                                            ❑
       ❑      At least one of the debtors and another
                                                                                Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          ChargeAccount
       ✔
       ❑      No
       ❑      Yes
4.9     Credit One Bank                                                     Last 4 digits of account number 2943                                          $2,635.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          07/01/2012
        PO Box 98872
                                                                            As of the date you file, the claim is: Check all that apply.
       Number           Street
        Las Vegas, NV 89193
                                                                            ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑   Other. Specify
       ✔
       ❑      No                                                                CreditCard
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 4 of 14
 Debtor 1              Benjamin              Joe                    Giron                                            Case number (if known) 20-31151
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.10    El Paso Electric Company                                            Last 4 digits of account number 4465                                          unknown
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Po Box 650801
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Dallas, TX 75265-0801                                               ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Utility
       ❑   Yes
        Remarks: 5401 Montoya Dr., El Paso
4.11    El Paso Electric Company                                            Last 4 digits of account number 0000                                          unknown
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Po Box 650801
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Dallas, TX 75265-0801                                               ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Utility
       ❑   Yes
        Remarks: 6024 Bel Mar Ave




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 5 of 14
 Debtor 1              Benjamin              Joe                    Giron                                            Case number (if known) 20-31151
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.12    El Paso Electric Company                                            Last 4 digits of account number 5026                                          unknown
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Po Box 650801
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Dallas, TX 75265-0801                                               ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Utility
       ❑   Yes
        Remarks: 5405 Montoya Dr.
4.13    El Paso Electric Company                                            Last 4 digits of account number 0475                                          unknown
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Po Box 650801
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Dallas, TX 75265-0801                                               ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Utility
       ❑   Yes
        Remarks: 595 Melendres St., Las Cruces




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 6 of 14
 Debtor 1              Benjamin              Joe                    Giron                                            Case number (if known) 20-31151
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.14    El Paso Water                                                       Last 4 digits of account number 6302                                          unknown
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Po Box 511
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        El Paso, TX 79961-0511                                              ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Utility
       ❑   Yes
        Remarks: 5401 Montoya Dr
4.15    El Paso Water                                                       Last 4 digits of account number 5302                                          unknown
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Po Box 511
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        El Paso, TX 79961-0511                                              ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Utility
       ❑   Yes
        Remarks: 6024 Bel Mar Ave.




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 7 of 14
 Debtor 1              Benjamin              Joe                    Giron                                            Case number (if known) 20-31151
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.16    El Paso Water                                                       Last 4 digits of account number 2304                                          unknown
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Po Box 511
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        El Paso, TX 79961-0511                                              ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Utility
       ❑   Yes
        Remarks: 700 Del Mar Ave
4.17    First Nataional Bank/Legacy                                         Last 4 digits of account number 7261                                          $1,822.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          05/01/2013
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 5097
       Number           Street
                                                                            ❑   Contingent

        Sioux Falls, SD 57117-5097
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                divorce that you did not report as priority claims
                                                                            ❑
       ❑      At least one of the debtors and another
                                                                                Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          CreditCard
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 8 of 14
 Debtor 1              Benjamin              Joe                    Giron                                            Case number (if known) 20-31151
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.18    First PREMIER Bank                                                  Last 4 digits of account number 2576                                               $128.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          09/01/2011
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 5524
       Number           Street
                                                                            ❑   Contingent

        Sioux Falls, SD 57117-5524
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                divorce that you did not report as priority claims
                                                                            ❑
       ❑      At least one of the debtors and another
                                                                                Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          CreditCard
       ✔
       ❑      No
       ❑      Yes
4.19    Fortiva                                                             Last 4 digits of account number 4377                                               $893.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          12/01/2018
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 105555
       Number           Street
                                                                            ❑   Contingent

        Atlanta, GA 30348-5555
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                divorce that you did not report as priority claims
                                                                            ❑
       ❑      At least one of the debtors and another
                                                                                Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          CreditCard
       ✔
       ❑      No
       ❑      Yes
4.20    GECU                                                                Last 4 digits of account number 0786                                         $10,145.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          05/01/2014
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 20998
       Number           Street
                                                                            ❑   Contingent

        El Paso, TX 79998-0998
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                divorce that you did not report as priority claims
                                                                            ❑
       ❑      At least one of the debtors and another
                                                                                Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          CreditCard
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 9 of 14
 Debtor 1              Benjamin              Joe                    Giron                                            Case number (if known) 20-31151
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.21    Joe T. Meraz                                                        Last 4 digits of account number 2865                                          unknown
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          08/05/2020
        c/o James W. Brewer
                                                                            As of the date you file, the claim is: Check all that apply.
        Kemp Smith LLP
        Po Box 2800
                                                                            ❑   Contingent
       Number           Street                                              ❑   Unliquidated
        El Paso, TX 79999-2800                                              ❑   Disputed
       City                              State     ZIP Code
                                                                            Type of NONPRIORITY unsecured claim:
       Who incurred the debt? Check one.                                    ❑   Student loans
       ✔
       ❑      Debtor 1 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 2 only                                                     divorce that you did not report as priority claims
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Debts to pension or profit-sharing plans, and other
       ❑                                                                        similar debts
                                                                            ✔
              At least one of the debtors and another
       ❑                                                                    ❑   Other. Specify
              Check if this claim is for a community debt                       Pending Lawsuit
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑   Yes
        Remarks: Pending lawsuit
4.22    Las Cruces Utilities                                                Last 4 digits of account number 2733                                          unknown
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        PO Box 20000
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Las Cruces, NM 88004                                                ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Utility
       ❑   Yes
        Remarks: 595 Melendres St.




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 10 of 14
 Debtor 1              Benjamin              Joe                    Giron                                            Case number (if known) 20-31151
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.23    McKenzie Paul & Associates                                                                                                                        unknown
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        111 W Anderson Ln Ste E350
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Austin, TX 78752-1136                                               ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Medical Bill
       ❑      Yes
4.24    Regional Fin                                                        Last 4 digits of account number 1938                                          $1,340.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          01/23/2019
        500 N Oregon
                                                                            As of the date you file, the claim is: Check all that apply.
       Number           Street
        El Paso, TX 79901
                                                                            ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑   Other. Specify
       ✔
       ❑      No                                                                Unsecured
       ❑      Yes
4.25    Regional Management Corporation                                                                                                                   $1,390.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        979 Batesville Road Ste B
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Greer, SC 29651                                                     ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify

       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 11 of 14
 Debtor 1              Benjamin              Joe                    Giron                                            Case number (if known) 20-31151
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.26    Syncb/ccdstr                                                        Last 4 digits of account number 2633                                              $591.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          03/01/2018
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 965060
       Number           Street
                                                                            ❑   Contingent

        Orlando, FL 32896-5060
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                divorce that you did not report as priority claims
                                                                            ❑
       ❑      At least one of the debtors and another
                                                                                Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          ChargeAccount
       ✔
       ❑      No
       ❑      Yes
4.27    Syncb/hhgreg                                                        Last 4 digits of account number 3128                                          $4,578.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          03/01/2015
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 965060
       Number           Street
                                                                            ❑   Contingent

        Orlando, FL 32896-5060
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                divorce that you did not report as priority claims
                                                                            ❑
       ❑      At least one of the debtors and another
                                                                                Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          ChargeAccount
       ✔
       ❑      No
       ❑      Yes
4.28    Syncb/sunglass Hut                                                  Last 4 digits of account number 7203                                              $626.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          11/01/2015
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 965060
       Number           Street
                                                                            ❑   Contingent

        Orlando, FL 32896-5060
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                divorce that you did not report as priority claims
                                                                            ❑
       ❑      At least one of the debtors and another
                                                                                Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          ChargeAccount
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 12 of 14
 Debtor 1              Benjamin              Joe                    Giron                                            Case number (if known) 20-31151
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.29    Synchrony Bank/Gap                                                  Last 4 digits of account number 8793                                          $4,663.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          11/01/2015
        Attn: Bankruptcy Dept
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 965060
       Number           Street
                                                                            ❑   Contingent

        Orlando, FL 32896-5060
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                divorce that you did not report as priority claims
                                                                            ❑
       ❑      At least one of the debtors and another
                                                                                Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          CreditCard
       ✔
       ❑      No
       ❑      Yes
4.30    Synchrony Bank/Lowes                                                Last 4 digits of account number 7331                                          $6,979.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          08/01/2015
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 965060
       Number           Street
                                                                            ❑   Contingent

        Orlando, FL 32896
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                divorce that you did not report as priority claims
                                                                            ❑
       ❑      At least one of the debtors and another
                                                                                Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          ChargeAccount
       ✔
       ❑      No
       ❑      Yes
4.31    TRS Recovery Services, Inc.                                                                                                                       unknown
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        1600 Terrell Mill Rd Se
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Marietta, GA 30067-8302                                             ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Collection Agency
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 13 of 14
 Debtor 1              Benjamin             Joe                    Giron                                       Case number (if known) 20-31151
                       First Name           Middle Name             Last Name

 Part 4: Add the Amounts for Each Type of Unsecured Claim

  6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
     type of unsecured claim.




                                                                                            Total claim


                   6a. Domestic support obligations                              6a.                               $0.00
 Total claims
 from Part 1       6b. Taxes and certain other debts you owe the                 6b.                          $10,109.33
                       government

                   6c. Claims for death or personal injury while you             6c.                               $0.00
                       were intoxicated

                   6d. Other. Add all other priority unsecured claims.           6d.   +                           $0.00
                       Write that amount here.

                   6e. Total. Add lines 6a through 6d.                           6e.                           $10,109.33




                                                                                            Total claim


                   6f. Student loans                                             6f.                               $0.00
 Total claims
 from Part 2       6g. Obligations arising out of a separation                   6g.                               $0.00
                       agreement or divorce that you did not report as
                       priority claims

                   6h. Debts to pension or profit-sharing plans, and             6h.                               $0.00
                       other similar debts

                   6i. Other. Add all other nonpriority unsecured claims.        6i.    +                     $56,428.84
                       Write that amount here.

                   6j. Total. Add lines 6f through 6i.                           6j.                           $56,428.84




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                        page 14 of 14
 Fill in this information to identify your case:

     Debtor 1                   Benjamin             Joe                Giron
                                First Name           Middle Name        Last Name

     Debtor 2
     (Spouse, if filing)        First Name           Middle Name        Last Name

     United States Bankruptcy Court for the:                        Western District of Texas

     Case number                         20-31151                                                                                            ❑    Check if this is an
     (if known)                                                                                                                                   amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and case number (if
known).

 1.     Do you have any executory contracts or unexpired leases?
        ✔No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        ❑
        ❑Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example, rent,
       vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.



       Person or company with whom you have the contract or lease                               State what the contract or lease is for

2.1

        Name

        Number         Street

        City                                 State   ZIP Code

2.2

        Name

        Number         Street

        City                                 State   ZIP Code

2.3

        Name

        Number         Street

        City                                 State   ZIP Code

2.4

        Name

        Number         Street

        City                                 State   ZIP Code




Official Form 106G                                              Schedule G: Executory Contracts and Unexpired Leases                                                    page 1 of 1
 Fill in this information to identify your case:

  Debtor 1                        Benjamin                Joe                  Giron
                                 First Name              Middle Name           Last Name

  Debtor 2
  (Spouse, if filing)            First Name              Middle Name           Last Name

  United States Bankruptcy Court for the:                                  Western District of Texas

  Case number                             20-31151                                                                                            ❑     Check if this is an
  (if known)                                                                                                                                        amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                    12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      ✔ No
      ❑
      ❑Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona, California, Idaho,
    Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      ❑No. Go to line 3.
      ✔Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
      ❑
        ✔ No
        ❑
        ❑Yes. In which community state or territory did you live?                                         . Fill in the name and current address of that person.


               Name

               Number          Street

               City                                   State     ZIP Code

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again as a
    codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official
    Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

      Column 1: Your codebtor                                                                                   Column 2: The creditor to whom you owe the debt
                                                                                                                  Check all schedules that apply:
3.1                                                                                                               ❑Schedule D, line
      Name
                                                                                                                  ❑Schedule E/F, line
      Number          Street                                                                                      ❑Schedule G, line
      City                                    State     ZIP Code




Official Form 106H                                                                 Schedule H: Your Codebtors                                                             page 1 of 1
 Fill in this information to identify your case:

  Debtor 1                   Benjamin              Joe                Giron
                             First Name            Middle Name       Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name       Last Name                                                   Check if this is:

  United States Bankruptcy Court for the:                        Western District of Texas                                       ❑An amended filing
                                                                                                                                 ❑A supplement showing postpetition
  Case number                           20-31151                                                                                      chapter 13 income as of the following date:
  (if known)

                                                                                                                                      MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                                Debtor 1                                           Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status           ✔Employed ❑Not Employed
                                                                           ❑                                                   ❑Employed ❑Not Employed
     attach a separate page with
     information about additional              Occupation                  Owner/Mgr Group Homes
     employers.
                                               Employer's name             Self-employed owner/mgr of Group Homes
     Include part time, seasonal, or
     self-employed work.
                                               Employer's address          5401 Montoya Dr.
     Occupation may include student                                         Number Street                                      Number Street
     or homemaker, if it applies.




                                                                           El Paso, TX 79932
                                                                            City                     State   Zip Code          City                    State      Zip Code
                                               How long employed there? 9 years



 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                         For Debtor 1       For Debtor 2 or
                                                                                                                            non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.             2.                 $0.00                        $0.00

 3. Estimate and list monthly overtime pay.                                                 3.   +             $0.00       +                $0.00


 4. Calculate gross income. Add line 2 + line 3.                                            4.                 $0.00                        $0.00




Official Form 106I                                                            Schedule I: Your Income                                                                  page 1
 Debtor 1                   Benjamin                       Joe                                 Giron                                           Case number (if known) 20-31151
                            First Name                      Middle Name                         Last Name


                                                                                                                                    For Debtor 1       For Debtor 2 or
                                                                                                                                                       non-filing spouse
      Copy line 4 here....................................................................................➔            4.                 $0.00                    $0.00
 5.   List all payroll deductions:
      5a. Tax, Medicare, and Social Security deductions                                                                5a.                $0.00                    $0.00
      5b. Mandatory contributions for retirement plans                                                                 5b.                $0.00                    $0.00
      5c. Voluntary contributions for retirement plans                                                                 5c.                $0.00                    $0.00
      5d. Required repayments of retirement fund loans                                                                 5d.                $0.00                    $0.00
      5e. Insurance                                                                                                    5e.                $0.00                    $0.00
      5f. Domestic support obligations                                                                                 5f.                $0.00                    $0.00
      5g. Union dues                                                                                                   5g.                $0.00                    $0.00

      5h. Other deductions. Specify:                                                                                   5h.   +             $0.00       +           $0.00

 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                      6.                 $0.00                    $0.00
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                              7.                 $0.00                    $0.00
 8.   List all other income regularly received:
      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross receipts,
            ordinary and necessary business expenses, and the total monthly net income.                                8a.             $5,255.71                   $0.00
      8b. Interest and dividends                                                                                       8b.                $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                                                       8c.                $0.00                    $0.00
      8d. Unemployment compensation                                                                                    8d.                $0.00                    $0.00
      8e. Social Security                                                                                              8e.                $0.00                    $0.00
      8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                                                   8f.                $0.00                    $0.00
      8g. Pension or retirement income                                                                                 8g.                $0.00                    $0.00

      8h. Other monthly income. Specify:                                                                               8h.   +             $0.00       +           $0.00


 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                            9.              $5,255.71                    $0.00

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                         10.             $5,255.71   +                $0.00        =       $5,255.71

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                                         11. +              $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                               12.          $5,255.71
                                                                                                                                                                                 Combined
                                                                                                                                                                                 monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ✔ No.
      ❑
      ❑Yes. Explain:

Official Form 106I                                                                                        Schedule I: Your Income                                                          page 2
 Debtor 1               Benjamin           Joe                   Giron                                 Case number (if known) 20-31151
                        First Name         Middle Name            Last Name


   8a. Attached Statement

                                                         The Lighthouse at 6024 Belmar Ave.

   FINANCIAL REVIEW OF THE DEBTOR'S BUSINESS (NOTE: ONLY INCLUDE information directly related to the business operation.)
   PART A - ESTIMATED AVERAGE FUTURE GROSS MONTHLY INCOME:
        1.   Gross Monthly Income:                                                                                                       $13,100.00
   PART B - ESTIMATED AVERAGE FUTURE MONTHLY EXPENSES:
        2.   Ordinary and necessary expense                                                                                 $0.00
        3.   Net Employee Payroll (Other than debtor)                                                                   $5,800.00
        4.   Payroll Taxes                                                                                                  $0.00
        5.   Unemployment Taxes                                                                                             $0.00
        6.   Worker's Compensation                                                                                          $0.00
        7.   Other Taxes                                                                                                    $0.00
        8.   Inventory Purchases (Including raw materials)                                                                  $0.00
        9.   Purchase of Feed/Fertilizer/Seed/Spray                                                                         $0.00
        10. Rent (Other than debtor's principal residence)                                                                  $0.00
        11. Utilities                                                                                                    $740.00
        12. Office Expenses and Supplies                                                                                 $280.00
        13. Repairs and Maintenance                                                                                      $300.00
        14. Vehicle Expenses                                                                                                $0.00
        15. Travel and Entertainment                                                                                        $0.00
        16. Equipment Rental and Leases                                                                                     $0.00
        17. Legal/Accounting/Other Professional Fees                                                                        $0.00
        18. Insurance                                                                                                       $0.00
        19. Employee Benefits (e.g., pension, medical, etc.)                                                                $0.00
        20. Payments to be Made Directly by Debtor to Secured Creditors for Pre-Petition Business
            Debts
             Mortgage, taxes & insurance                                                            $2,100.00
             TOTAL PAYMENTS TO SECURED CREDITORS                                                                        $2,100.00

        21. Other Expenses
             Groceries                                                                               $995.00
             Cleaning supplies                                                                       $300.00
             Misc.                                                                                   $460.00
             TOTAL OTHER EXPENSES                                                                                       $1,755.00
                                                                                                                                         $10,975.00
        22. TOTAL MONTHLY EXPENSES(Add item 2 - 21)
   PART C - ESTIMATED AVERAGE NET MONTHLY INCOME:
        23. AVERAGE NET MONTHLY INCOME(Subtract item 22 from item 1)                                                                      $2,125.00




Official Form 106I                                                       Schedule I: Your Income                                              page 3
 Debtor 1               Benjamin           Joe                   Giron                                 Case number (if known) 20-31151
                        First Name         Middle Name            Last Name


   8a. Attached Statement

                                                        Montoya Home LLC at 5401 Montoya Dr.

   FINANCIAL REVIEW OF THE DEBTOR'S BUSINESS (NOTE: ONLY INCLUDE information directly related to the business operation.)
   PART A - ESTIMATED AVERAGE FUTURE GROSS MONTHLY INCOME:
        1.   Gross Monthly Income:                                                                                                       $14,000.00
   PART B - ESTIMATED AVERAGE FUTURE MONTHLY EXPENSES:
        2.   Ordinary and necessary expense                                                                                 $0.00
        3.   Net Employee Payroll (Other than debtor)                                                                   $5,800.00
        4.   Payroll Taxes                                                                                                  $0.00
        5.   Unemployment Taxes                                                                                             $0.00
        6.   Worker's Compensation                                                                                          $0.00
        7.   Other Taxes                                                                                                    $0.00
        8.   Inventory Purchases (Including raw materials)                                                                  $0.00
        9.   Purchase of Feed/Fertilizer/Seed/Spray                                                                         $0.00
        10. Rent (Other than debtor's principal residence)                                                                  $0.00
        11. Utilities                                                                                                    $860.00
        12. Office Expenses and Supplies                                                                                 $280.00
        13. Repairs and Maintenance                                                                                      $300.00
        14. Vehicle Expenses                                                                                                $0.00
        15. Travel and Entertainment                                                                                        $0.00
        16. Equipment Rental and Leases                                                                                     $0.00
        17. Legal/Accounting/Other Professional Fees                                                                        $0.00
        18. Insurance                                                                                                       $0.00
        19. Employee Benefits (e.g., pension, medical, etc.)                                                                $0.00
        20. Payments to be Made Directly by Debtor to Secured Creditors for Pre-Petition Business
            Debts
             Mortgage, taxes & insurance                                                            $3,623.00
             TOTAL PAYMENTS TO SECURED CREDITORS                                                                        $3,623.00

        21. Other Expenses
             Groceries                                                                              $1,064.00
             Cleaning supplies                                                                       $300.00
             Misc                                                                                    $460.00
             TOTAL OTHER EXPENSES                                                                                       $1,824.00
                                                                                                                                         $12,687.00
        22. TOTAL MONTHLY EXPENSES(Add item 2 - 21)
   PART C - ESTIMATED AVERAGE NET MONTHLY INCOME:
        23. AVERAGE NET MONTHLY INCOME(Subtract item 22 from item 1)                                                                      $1,313.00




Official Form 106I                                                       Schedule I: Your Income                                              page 4
 Debtor 1               Benjamin           Joe                   Giron                                 Case number (if known) 20-31151
                        First Name         Middle Name            Last Name


   8a. Attached Statement

                                                 Meledres (sic) Home, LLC at 595 Melendres Dr.

   FINANCIAL REVIEW OF THE DEBTOR'S BUSINESS (NOTE: ONLY INCLUDE information directly related to the business operation.)
   PART A - ESTIMATED AVERAGE FUTURE GROSS MONTHLY INCOME:
        1.   Gross Monthly Income:                                                                                                       $14,500.00
   PART B - ESTIMATED AVERAGE FUTURE MONTHLY EXPENSES:
        2.   Ordinary and necessary expense                                                                                 $0.00
        3.   Net Employee Payroll (Other than debtor)                                                                   $7,200.00
        4.   Payroll Taxes                                                                                                  $0.00
        5.   Unemployment Taxes                                                                                             $0.00
        6.   Worker's Compensation                                                                                          $0.00
        7.   Other Taxes                                                                                                    $0.00
        8.   Inventory Purchases (Including raw materials)                                                                  $0.00
        9.   Purchase of Feed/Fertilizer/Seed/Spray                                                                         $0.00
        10. Rent (Other than debtor's principal residence)                                                                  $0.00
        11. Utilities                                                                                                   $1,052.80
        12. Office Expenses and Supplies                                                                                 $280.00
        13. Repairs and Maintenance                                                                                      $300.00
        14. Vehicle Expenses                                                                                                $0.00
        15. Travel and Entertainment                                                                                        $0.00
        16. Equipment Rental and Leases                                                                                     $0.00
        17. Legal/Accounting/Other Professional Fees                                                                        $0.00
        18. Insurance                                                                                                       $0.00
        19. Employee Benefits (e.g., pension, medical, etc.)                                                                $0.00
        20. Payments to be Made Directly by Debtor to Secured Creditors for Pre-Petition Business
            Debts
             Mortgage, taxes & insurance                                                            $1,987.49
             TOTAL PAYMENTS TO SECURED CREDITORS                                                                        $1,987.49

        21. Other Expenses
             Groceries                                                                              $1,102.00
             Cleaning supplies                                                                       $300.00
             Misc.                                                                                   $460.00
             TOTAL OTHER EXPENSES                                                                                       $1,862.00
                                                                                                                                         $12,682.29
        22. TOTAL MONTHLY EXPENSES(Add item 2 - 21)
   PART C - ESTIMATED AVERAGE NET MONTHLY INCOME:
        23. AVERAGE NET MONTHLY INCOME(Subtract item 22 from item 1)                                                                      $1,817.71




Official Form 106I                                                       Schedule I: Your Income                                              page 5
 Fill in this information to identify your case:

  Debtor 1                   Benjamin                 Joe                    Giron
                             First Name              Middle Name            Last Name                              Check if this is:
  Debtor 2                                                                                                         ❑An amended filing
  (Spouse, if filing)        First Name              Middle Name            Last Name                              ❑A supplement showing postpetition
                                                                                                                       chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                              Western District of Texas

  Case number                           20-31151                                                                       MM / DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Your Household

 1. Is this a joint case?

     ✔No. Go to line 2.
     ❑
     ❑Yes. Does Debtor 2 live in a separate household?
            ❑No
            ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                        ✔ No
                                                   ❑
     Do not list Debtor 1 and
     Debtor 2.
                                                   ❑Yes. Fill out this information for   Dependent's relationship to
                                                                                         Debtor 1 or Debtor 2
                                                                                                                              Dependent's
                                                                                                                              age
                                                                                                                                                  Does dependent live
                                                                                                                                                  with you?
                                                      each dependent...............
     Do not state the dependents' names.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
 3. Do your expenses include expenses              ✔ No
                                                   ❑
    of people other than yourself and
    your dependents?
                                                   ❑Yes


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                                    Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                4.                          $0.00


     If not included in line 4:
                                                                                                                                  4a.                         $0.00
     4a. Real estate taxes
                                                                                                                                  4b.                         $0.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                  4c.                         $0.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                  4d.                         $0.00
     4d. Homeowner's association or condominium dues




Official Form 106J                                                                    Schedule J: Your Expenses                                                         page 1
 Debtor 1              Benjamin               Joe                      Giron                                 Case number (if known) 20-31151
                       First Name             Middle Name               Last Name


                                                                                                                             Your expenses

 5.    Additional mortgage payments for your residence, such as home equity loans                                  5.                            $0.00

 6.    Utilities:
       6a. Electricity, heat, natural gas                                                                          6a.                           $0.00

       6b. Water, sewer, garbage collection                                                                        6b.                           $0.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                                          6c.                           $0.00

       6d. Other. Specify:                                                                                         6d.                           $0.00

 7.    Food and housekeeping supplies                                                                              7.                            $0.00

 8.    Childcare and children’s education costs                                                                    8.                            $0.00

 9.    Clothing, laundry, and dry cleaning                                                                         9.                            $0.00

 10. Personal care products and services                                                                           10.                           $0.00

 11.   Medical and dental expenses                                                                                 11.                           $0.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                                  12.                           $0.00

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                            13.                           $0.00

 14. Charitable contributions and religious donations                                                              14.                           $0.00

 15. Insurance.
     Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                                   15a.                          $0.00
       15a. Life insurance
                                                                                                                   15b.                          $0.00
       15b. Health insurance
       15c. Vehicle insurance                                                                                      15c.                          $0.00

       15d. Other insurance. Specify:                                                                              15d.                          $0.00

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                                    16.                           $0.00

 17. Installment or lease payments:
                                                                                                                   17a.                        $390.00
       17a. Car payments for Vehicle 1
                                                                                                                   17b.                          $0.00
       17b. Car payments for Vehicle 2
                                                                                                                   17c.                          $0.00
       17c. Other. Specify:
                                                                                                                   17d.                          $0.00
       17d. Other. Specify:

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
     from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                        18.                           $0.00

 19. Other payments you make to support others who do not live with you.
       Specify:                                                                                                    19.                           $0.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                            20a.                          $0.00
       20b. Real estate taxes                                                                                      20b.                          $0.00
       20c. Property, homeowner’s, or renter’s insurance                                                           20c.                          $0.00
       20d. Maintenance, repair, and upkeep expenses                                                               20d.                          $0.00
       20e. Homeowner’s association or condominium dues                                                            20e.                          $0.00




Official Form 106J                                                              Schedule J: Your Expenses                                                page 2
 Debtor 1              Benjamin             Joe                     Giron                                   Case number (if known) 20-31151
                       First Name           Middle Name              Last Name



 21. Other. Specify:                                                                                              21.     +                     $0.00

 22. Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                                22a.                        $390.00

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                        22b.                          $0.00

      22c. Add line 22a and 22b. The result is your monthly expenses.                                             22c.                        $390.00


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                           23a.                   $5,255.71

      23b. Copy your monthly expenses from line 22c above.                                                        23b.    –                   $390.00

      23c. Subtract your monthly expenses from your monthly income.
                                                                                                                  23c.                   $4,865.71
            The result is your monthly net income.



 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ✔ No.
      ❑              None
      ❑Yes.




Official Form 106J                                                             Schedule J: Your Expenses                                                page 3
 Fill in this information to identify your case:

  Debtor 1                         Benjamin                      Joe                         Giron
                                  First Name                    Middle Name                 Last Name

  Debtor 2
  (Spouse, if filing)             First Name                    Middle Name                 Last Name

  United States Bankruptcy Court for the:                                             Western District of Texas

  Case number                                   20-31151                                                                                                                            ❑      Check if this is an
  (if known)                                                                                                                                                                               amended filing


Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical
Information                                                                                                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
and check the box at the top of this page.


 Part 1: Summarize Your Assets


                                                                                                                                                                                            Your assets
                                                                                                                                                                                            Value of what you own

 1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B...........................................................................................................                                     $1,067,643.00


    1b. Copy line 62, Total personal property, from Schedule A/B................................................................................................                                                 $6,377.02


    1c. Copy line 63, Total of all property on Schedule A/B...........................................................................................................                                    $1,074,020.02



 Part 2: Summarize Your Liabilities



                                                                                                                                                                                            Your liabilities
                                                                                                                                                                                            Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.......                                                                             $1,323,248.11

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                               $10,109.33
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......................................

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.................................                                                       +                 $56,428.84


                                                                                                                                                                  Your total liabilities                  $1,389,786.28

 Part 3: Summarize Your Income and Expenses

 4. Schedule I: Your Income (Official Form 106I)
    Copy your combined monthly income from line 12 of Schedule I..........................................................................................                                                       $5,255.71


 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J..................................................................................                                                                      $390.00




Official Form 106Sum                                                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                page 1 of 2
 Debtor 1             Benjamin               Joe                      Giron                                               Case number (if known) 20-31151
                      First Name             Middle Name               Last Name



 Part 4: Answer These Questions for Administrative and Statistical Records



6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
   ❑    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
   ✔
   ❑    Yes



7. What kind of debt do you have?
   ❑    Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
        family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
   ✔
   ❑    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
        this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
   Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.




9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                       Total claim

       From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)



    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)



    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)



    9d. Student loans. (Copy line 6f.)



    9e.Obligations arising out of a separation agreement or divorce that you did not report as priority
       claims. (Copy line 6g.)



    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                         +


    9g. Total. Add lines 9a through 9f.




Official Form 106Sum                                   Summary of Your Assets and Liabilities and Certain Statistical Information                           page 2 of 2
 Fill in this information to identify your case:

  Debtor 1                   Benjamin              Joe               Giron
                             First Name            Middle Name       Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name       Last Name

  United States Bankruptcy Court for the:                        Western District of Texas

  Case number                           20-31151                                                                                       ❑    Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                                12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
   ❑Yes. Name of person                                                              . Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature
                                                                                       (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are true and correct.




   ✘ /s/ Benjamin Joe Giron
        Benjamin Joe Giron, Debtor 1


        Date 11/17/2020
                MM/ DD/ YYYY




Official Form 106Dec                                         Declaration About an Individual Debtor's Schedules
 Fill in this information to identify your case:

  Debtor 1                   Benjamin              Joe                 Giron
                             First Name            Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                         Western District of Texas

  Case number                           20-31151                                                                                       ❑   Check if this is an
  (if known)                                                                                                                               amended filing


Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.




 Part 1: Give Details About Your Marital Status and Where You Lived Before


  1. What is your current marital status?

    ❑ Married
    ✔ Not married
    ❑
  2. During the last 3 years, have you lived anywhere other than where you live now?

    ❑ No
    ✔ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
    ❑
      Debtor 1:                                               Dates Debtor 1 lived       Debtor 2:                                            Dates Debtor 2 lived
                                                              there                                                                           there


                                                                                       ❑ Same as Debtor 1                                   ❑ Same as Debtor 1
     5401 Montoya Dr.                                       From 01/01/2014                                                                 From
    Number      Street                                                                     Number     Street
                                                            To     11/16/2020                                                               To

     El Paso, TX 79932
    City                               State ZIP Code                                      City                       State ZIP Code



                                                                                       ❑ Same as Debtor 1                                   ❑ Same as Debtor 1
                                                            From                                                                            From
    Number      Street                                                                     Number     Street
                                                            To                                                                              To



    City                               State ZIP Code                                      City                       State ZIP Code




  3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?(Community property states and territories
  include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

    ✔ No
    ❑
    ❑ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 1
Debtor 1            Benjamin             Joe                      Giron                                               Case number (if known) 20-31151
                    First Name           Middle Name              Last Name
 Part 2: Explain the Sources of Your Income


  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
  Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
  If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

    ✔ No
    ❑
    ❑ Yes. Fill in the details.
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross Income                  Sources of income             Gross Income
                                                    Check all that apply.         (before deductions and        Check all that apply.         (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the       ❑ Wages, commissions,                                       ❑ Wages, commissions,
    date you filed for bankruptcy:                     bonuses, tips                                               bonuses, tips
                                                   ❑Operating a business                                       ❑Operating a business

    For last calendar year:                        ❑ Wages, commissions,                                       ❑ Wages, commissions,
    (January 1 to December 31, 2019         )          bonuses, tips                                               bonuses, tips
                                     YYYY          ❑Operating a business                                       ❑Operating a business

    For the calendar year before that:             ❑ Wages, commissions,                                       ❑ Wages, commissions,
    (January 1 to December 31, 2018         )          bonuses, tips                                               bonuses, tips
                                     YYYY          ❑Operating a business                                       ❑Operating a business


  5. Did you receive any other income during this year or the two previous calendar years?
  Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other public benefit
  payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you
  have income that you received together, list it only once under Debtor 1.

    ✔ No
    ❑
    ❑ Yes. Fill in the details.
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross income from each        Sources of income             Gross Income from each
                                                    Describe below.               source                        Describe below.               source
                                                                                  (before deductions and                                      (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the
    date you filed for bankruptcy:




    For last calendar year:
    (January 1 to December 31, 2019         )
                                     YYYY




    For the calendar year before that:
    (January 1 to December 31, 2018         )
                                     YYYY




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 2
Debtor 1            Benjamin                 Joe                      Giron                                               Case number (if known) 20-31151
                    First Name                   Middle Name              Last Name
 Part 3: List Certain Payments You Made Before You Filed for Bankruptcy


  6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

    ✔ No.
    ❑          Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
               individual primarily for a personal, family, or household purpose.”
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

               ✔No. Go to line 7.
               ❑
               ❑Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
                          creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                          payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.


    ❑Yes.      Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               ❑No. Go to line 7.
               ❑Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                          payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                          this bankruptcy case.

                                                                  Dates of              Total amount paid        Amount you still owe          Was this payment for…
                                                                  payment

                                                                                                                                             ❑Mortgage
             Creditor's Name                                                                                                                 ❑Car
                                                                                                                                             ❑Credit card
             Number      Street                                                                                                              ❑Loan repayment
                                                                                                                                             ❑Suppliers or vendors
                                                                                                                                             ❑Other
             City                        State      ZIP Code




  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
  Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an
  officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a business you operate as a sole
  proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

    ✔ No
    ❑
    ❑Yes. List all payments to an insider.
                                                               Dates of               Total amount paid   Amount you still owe       Reason for this payment
                                                               payment



    Insider's Name


    Number      Street




    City                         State      ZIP Code




Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 3
Debtor 1            Benjamin               Joe                     Giron                                                Case number (if known) 20-31151
                    First Name             Middle Name               Last Name



  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an insider?
  Include payments on debts guaranteed or cosigned by an insider.

    ✔ No
    ❑
    ❑Yes. List all payments that benefited an insider.
                                                          Dates of               Total amount paid     Amount you still owe       Reason for this payment
                                                          payment                                                                 Include creditor’s name



    Insider's Name


    Number       Street




    City                         State   ZIP Code




 Part 4: Identify Legal Actions, Repossessions, and Foreclosures


  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
  List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and contract
  disputes.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                    Nature of the case                           Court or agency                                  Status of the case


                                                                                                                                                 ✔Pending
                                                    Action relates to title and the
    Case title       Joe T. Meraz v. Benjamin
                     Joe Giron, et al.              establishment of an interest in real        3rd Judicial District Court                      ❑
                                                                                                                                                 ❑On appeal
                                                                                               Court Name
                                                    properties located in El Paso County,

                                                                                                                                                 ❑Concluded
    Case number D-307-CV-2020-01627                 Texas.                                      D-307-CV-2020-01627
                                                                                                201 W. Picacho Ave
                                                                                               Number       Street
                                                                                                Las Cruces, NM 88005
                                                                                               City                       State      ZIP Code




  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
  Check all that apply and fill in the details below.

    ✔No. Go to line 11.
    ❑
    ❑Yes. Fill in the information below.




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                  page 4
Debtor 1            Benjamin              Joe                     Giron                                            Case number (if known) 20-31151
                    First Name            Middle Name              Last Name

                                                                    Describe the property                                    Date          Value of the property



    Creditor’s Name


    Number      Street                                              Explain what happened

                                                                   ❑Property was repossessed.
                                                                   ❑Property was foreclosed.
                                                                   ❑Property was garnished.
    City                          State    ZIP Code                ❑Property was attached, seized, or levied.


  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts or refuse
  to make a payment because you owed a debt?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                           Describe the action the creditor took                        Date action was   Amount
                                                                                                                        taken
    Creditor’s Name


    Number      Street



    City                         State    ZIP Code
                                                          Last 4 digits of account number: XXXX–




  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-appointed
  receiver, a custodian, or another official?

    ✔ No
    ❑
    ❑Yes

 Part 5: List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift.




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5
Debtor 1             Benjamin               Joe                     Giron                                           Case number (if known) 20-31151
                     First Name             Middle Name              Last Name

     Gifts with a total value of more than $600 per         Describe the gifts                                          Dates you gave     Value
     person                                                                                                             the gifts



    Person to Whom You Gave the Gift




    Number      Street



    City                            State   ZIP Code

    Person’s relationship to you



  14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift or contribution.
     Gifts or contributions to charities that       Describe what you contributed                                  Date you              Value
     total more than $600                                                                                          contributed



    Charity’s Name




    Number      Street



    City                    State    ZIP Code




 Part 6: List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or gambling?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
     Describe the property you lost and           Describe any insurance coverage for the loss                    Date of your loss      Value of property lost
     how the loss occurred                        Include the amount that insurance has paid. List pending
                                                  insurance claims on line 33 of Schedule A/B: Property.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 6
Debtor 1            Benjamin            Joe                     Giron                                             Case number (if known) 20-31151
                    First Name           Middle Name            Last Name
 Part 7: List Certain Payments or Transfers


  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted about
  seeking bankruptcy or preparing a bankruptcy petition?
  Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                Description and value of any property transferred               Date payment or         Amount of payment
     Timothy V. Daniel, PC                                                                                      transfer was made
    Person Who Was Paid                        Attorney’s Fee
                                                                                                               11/2/2020                            $3,600.00
     603 Mississippi Ave.
    Number     Street




     El Paso, TX 79902
    City                    State   ZIP Code
     tim@timvdaniel.com
    Email or website address
     Benjamin Joe Giron
    Person Who Made the Payment, if Not You




  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised to help you
  deal with your creditors or to make payments to your creditors?
  Do not include any payment or transfer that you listed on line 16.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                Description and value of any property transferred               Date payment or         Amount of payment
                                                                                                                transfer was made
    Person Who Was Paid



    Number     Street




    City                    State   ZIP Code




  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred in the
  ordinary course of your business or financial affairs?
  Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
  Do not include gifts and transfers that you have already listed on this statement.

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 7
Debtor 1            Benjamin             Joe                    Giron                                             Case number (if known) 20-31151
                    First Name           Middle Name            Last Name

                                                Description and value of property           Describe any property or payments received       Date transfer was
                                                transferred                                 or debts paid in exchange                        made

    Person Who Received Transfer


    Number      Street




    City                    State   ZIP Code

    Person's relationship to you




  19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a beneficiary?(These are
  often called asset-protection devices.)

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                               Description and value of the property transferred                                             Date transfer was
                                                                                                                                             made


    Name of trust




 Part 8: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units


  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed, sold, moved, or
  transferred?
  Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage houses, pension funds,
  cooperatives, associations, and other financial institutions.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                Last 4 digits of account number          Type of account or        Date account was            Last balance
                                                                                         instrument                closed, sold, moved, or     before closing or
                                                                                                                   transferred                 transfer

    Name of Financial Institution
                                                XXXX–                                  ❑Checking
                                                                                       ❑Savings
    Number      Street
                                                                                       ❑Money market
                                                                                       ❑Brokerage
                                                                                       ❑Other
    City                   State    ZIP Code




  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or other
  valuables?

    ✔ No
    ❑
    ❑Yes. Fill in the details.


Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 8
Debtor 1            Benjamin             Joe                   Giron                                           Case number (if known) 20-31151
                    First Name           Middle Name           Last Name

                                                 Who else had access to it?                   Describe the contents                       Do you still have
                                                                                                                                          it?

                                                                                                                                        ❑No
    Name of Financial Institution               Name
                                                                                                                                        ❑Yes

    Number      Street                          Number     Street



                                                City                   State   ZIP Code

    City                   State    ZIP Code



  22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                 Who else has or had access to it?            Describe the contents                       Do you still have
                                                                                                                                          it?

                                                                                                                                        ❑No
    Name of Storage Facility                    Name
                                                                                                                                        ❑Yes

    Number      Street                          Number     Street



                                                City                   State   ZIP Code

    City                   State    ZIP Code




 Part 9: Identify Property You Hold or Control for Someone Else


  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for someone.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                 Where is the property?                       Describe the property                       Value


    Owner's Name
                                                Number     Street


    Number      Street

                                                City                   State   ZIP Code


    City                   State    ZIP Code




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 9
Debtor 1            Benjamin              Joe                      Giron                                                 Case number (if known) 20-31151
                    First Name            Middle Name               Last Name
 Part 10: Give Details About Environmental Information


  For the purpose of Part 10, the following definitions apply:
      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or toxic substances, wastes,
      or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations controlling the cleanup of these substances,
      wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to own, operate, or utilize it,
      including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant,
      contaminant, or similar term.
  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                   Governmental unit                           Environmental law, if you know it                         Date of notice


    Name of site                                  Governmental unit



    Number     Street                             Number      Street


                                                  City                 State   ZIP Code


    City                   State   ZIP Code




  25. Have you notified any governmental unit of any release of hazardous material?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                   Governmental unit                           Environmental law, if you know it                         Date of notice


    Name of site                                  Governmental unit



    Number     Street                             Number      Street


                                                  City                 State   ZIP Code


    City                   State   ZIP Code




  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                   page 10
Debtor 1             Benjamin               Joe                       Giron                                                Case number (if known) 20-31151
                     First Name             Middle Name               Last Name

                                                     Court or agency                             Nature of the case                                   Status of the case


    Case title
                                                    Court Name
                                                                                                                                                    ❑Pending
                                                                                                                                                    ❑On appeal
                                                                                                                                                    ❑Concluded
                                                    Number       Street


    Case number
                                                    City                  State   ZIP Code




 Part 11: Give Details About Your Business or Connections to Any Business


  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

           ❑ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           ✔ A member of a limited liability company (LLC) or limited liability partnership (LLP)
           ❑
           ❑ A partner in a partnership
           ✔ An officer, director, or managing executive of a corporation
           ❑
           ❑ An owner of at least 5% of the voting or equity securities of a corporation
    ❑No. None of the above applies. Go to Part 12.
    ✔Yes. Check all that apply above and fill in the details below for each business.
    ❑
                                                      Describe the nature of the business                          Employer Identification number
     The Light House Senior Care Home,                                                                             Do not include Social Security number or ITIN.
     LLC
                                                     Health Care Business (as defined in 11 U.S.C §
    Name
                                                     101(27A))                                                      EIN:          –

     595 N Melendres
    Number        Street                                                                                           Dates business existed
                                                      Name of accountant or bookkeeper

                                                                                                                    From 10/22/2019      To
     Las Cruces, NM 88005
    City                     State    ZIP Code

                                                      Describe the nature of the business                          Employer Identification number
     5401 Montoya Dr El Paso Texas LLC                                                                             Do not include Social Security number or ITIN.
    Name
                                                     Health Care Business (as defined in 11 U.S.C §
                                                     101(27A))                                                      EIN:          –
     6024 Belmar Ave
    Number        Street
                                                      Name of accountant or bookkeeper                             Dates business existed


     El Paso, TX 79912                                                                                              From 09/20/2017      To
    City                     State    ZIP Code

                                                      Describe the nature of the business                          Employer Identification number
     Meledres Home, LLC                                                                                            Do not include Social Security number or ITIN.
    Name
                                                     Health Care Business (as defined in 11 U.S.C §
                                                     101(27A))                                                      EIN:          –
     6024 Belmar Ave
    Number        Street
                                                      Name of accountant or bookkeeper                             Dates business existed


     El Paso, TX 79912                                                                                              From 09/27/2017      To
    City                     State    ZIP Code




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 11
Debtor 1            Benjamin              Joe                     Giron                                         Case number (if known) 20-31151
                    First Name            Middle Name             Last Name



 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial institutions, creditors,
 or other parties.

    ✔ No
    ❑
    ❑Yes. Fill in the details below.
                                                   Date issued



    Name                                         MM / DD / YYYY



    Number       Street




    City                     State   ZIP Code




 Part 12: Sign Below


 I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are true and
 correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
 can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




    ✘ /s/ Benjamin Joe Giron
           Signature of Benjamin Joe Giron, Debtor 1


           Date 11/17/2020




  Did you attach additional pages to your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    ✔ No
    ❑
    ❑Yes
  Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    ✔ No
    ❑
                                                                                                       Attach the Bankruptcy Petition Preparer’s Notice,
    ❑Yes. Name of person                                                                               Declaration, and Signature (Official Form 119).
 Fill in this information to identify your case:                                                                           Check as directed in lines 17 and 21:
                                                                                                                           According to the calculations required by this
  Debtor 1                   Benjamin               Joe                Giron                                               Statement:

                                                                                                                           ❑1. Disposable income is not determined
                             First Name            Middle Name         Last Name

  Debtor 2                                                                                                                    under 11 U.S.C. § 1325(b)(3).
  (Spouse, if filing)        First Name            Middle Name         Last Name                                           ✔2. Disposable income is determined
                                                                                                                           ❑
                                                                                                                              under 11 U.S.C. § 1325(b)(3).
  United States Bankruptcy Court for the:                        Western District of Texas
                                                                                                                           ❑3. The commitment period is 3 years.
                                                                                                                           ✔4. The commitment period is 5 years.
  Case number                           20-31151
  (if known)                                                                                                               ❑
                                                                                                                           ❑Check if this is an amended filing

Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                                                   04/20
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed, attach a
separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known).



 Part 1: Calculate Your Average Monthly Income

 1.   What is your marital and filing status? Check one only.
      ✔ Not married. Fill out Column A, lines 2-11.
      ❑
      ❑ Married. Fill out both Columns A and B, lines 2-11.
  Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case.11 U.S.C. §
  101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during the
  6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both spouses own
  the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                                Column A               Column B
                                                                                                                Debtor 1               Debtor 2 or
                                                                                                                                       non-filing spouse

 2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all                                         $0.00
    payroll deductions).

 3. Alimony and maintenance payments. Do not include payments from a spouse.                                               $0.00

 4. All amounts from any source which are regularly paid for household expenses of you or your
    dependents, including child support. Include regular contributions from an unmarried partner,
    members of your household, your dependents, parents, and roommates. Do not include payments
    from a spouse. Do not include payments you listed on line 3.                                                           $0.00


 5. Net income from operating a business, profession, or
    farm                                                                Debtor 1           Debtor 2
                                                                        $41,600.00             $0.00
      Gross receipts (before all deductions)

      Ordinary and necessary operating expenses
                                                                   -    $36,395.65     -       $0.00

                                                                         $5,204.35             $0.00   Copy
      Net monthly income from a business, profession, or farm                                                         $5,204.35
                                                                                                       here →


 6. Net income from rental and other real property                      Debtor 1           Debtor 2
                                                                               $0.00           $0.00
      Gross receipts (before all deductions)

      Ordinary and necessary operating expenses
                                                                   -           $0.00   -       $0.00

                                                                               $0.00           $0.00   Copy
      Net monthly income from rental or other real property                                                                $0.00
                                                                                                       here →



 Official Form 122C-1                          Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                 page 1
Debtor 1                     Benjamin                           Joe                                       Giron                                 Case number (if known) 20-31151
                             First Name                          Middle Name                              Last Name
                                                                                                                                Column A                   Column B
                                                                                                                                Debtor 1                   Debtor 2 or
                                                                                                                                                           non-filing spouse
 7. Interest, dividends, and royalties                                                                                                           $0.00

 8. Unemployment compensation                                                                                                                    $0.00
    Do not enter the amount if you contend that the amount received was a benefit under the Social
    Security Act. Instead, list it here: ..................................................               ↓
           For you....................................................................................                $0.00
           For your spouse......................................................................

 9. Pension or retirement income. Do not include any amount received that was a benefit under                                                    $0.00
    the Social Security Act. Also, except as stated in the next sentence, do not include any
    compensation, pension, pay, annuity, or allowance paid by the United States Government in
    connection with a disability, combat-related injury or disability, or death of a member of the
    uniformed services. If you received any retired pay paid under chapter 61 of title 10, then
    include that pay only to the extent that it does not exceed the amount of retired pay to which you
    would otherwise be entitled if retired under any provision of title 10 other than chapter 61 of that
    title.

10. Income from all other sources not listed above. Specify the source and amount. Do not
    include any benefits received under the Social Security Act; payments made under the
    Federal law relating to the national emergency declared by the President under the National
    Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus disease 2019
    (COVID-19); payments received as a victim of a war crime, a crime against humanity, or
    international or domestic terrorism; or compensation, pension, pay, annuity, or allowance paid
    by the United States Government in connection with a disability, combat-related injury or
    disability, or death of a member of the uniformed services. If necessary, list other sources on
    a separate page and put the total below.




    Total amounts from separate pages, if any.                                                                                 +                            +
                                                                                                                                             $5,204.35                             =       $5,204.35
 11. Calculate your total average monthly income. Add lines 2 through 10 for each                                                                           +
     column. Then add the total for Column A to the total for Column B.
                                                                                                                                                                                       Total average
                                                                                                                                                                                       monthly income

Part 2: Determine How to Measure Your Deductions from Income

12. Copy your total average monthly income from line 11. .................................................................................                                                   $5,204.35

13. Calculate the marital adjustment. Check one:

   ✔You are not married. Fill in 0 below.
   ❑
   ❑You are married and your spouse is filing with you. Fill in 0 below.
   ❑You are married and your spouse is not filing with you.
       Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of you or your
       dependents, such as payment of the spouse’s tax liability or the spouse’s support of someone other than you or your dependents.
       Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary, list additional
       adjustments on a separate page.
       If this adjustment does not apply, enter 0 below.




                                                                                                                         +

       Total...........................................................................................                                $0.00
                                                                                                                                                   Copy here. →
                                                                                                                                                                               -              $0.00

14. Your current monthly income. Subtract the total in line 13 from line 12.                                                                                                                $5,204.35




Official Form 122C-1                                           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                         page 2
Debtor 1                     Benjamin                           Joe                                  Giron                                                                         Case number (if known) 20-31151
                             First Name                         Middle Name                           Last Name

15. Calculate your current monthly income for the year. Follow these steps:

        15a. Copy line 14 here →...............................................................................................................................................................                                  $5,204.35

               Multiply line 15a by 12 (the number of months in a year).                                                                                                                                                 x 12
                                                                                                                                                                                                                            $62,452.20
        15b. The result is your current monthly income for the year for this part of the form.....................................................................

16. Calculate the median family income that applies to you. Follow these steps:
        16a. Fill in the state in which you live.                                                                                      Texas
        16b. Fill in the number of people in your household.                                                                              1

        16c. Fill in the median family income for your state and size of household. ....................................................................................                                                        $52,308.00
               To find a list of applicable median income amounts, go online using the link specified in the separate
               instructions for this form. This list may also be available at the bankruptcy clerk’s office.

17. How do the lines compare?

        17a.     ❑      Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under 11 U.S.C. §
                        1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C–2).
        17b.     ✔
                 ❑      Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under 11 U.S.C. § 1325(b)(3). Go
                        to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C–2). On line 39 of that form, copy your current monthly income
                        from line 14 above.
Part 3: Calculate Your Commitment Period Under 11 U.S.C. §1325(b)(4)

18. Copy your total average monthly income from line 11. ..........................................................................................................                                                              $5,204.35
19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you contend that calculating the
    commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse’s income, copy the amount from line 13.
   19a. If the marital adjustment does not apply, fill in 0 on line 19a. .....................................................................................................                                       -              $0.00
   19b. Subtract line 19a from line 18.                                                                                                                                                                                         $5,204.35

20. Calculate your current monthly income for the year. Follow these steps.

   20a. Copy line 19b.............................................................................................................................................................................                               $5,204.35
           Multiply by 12 (the number of months in a year).                                                                                                                                                     x 12
                                                                                                                                                                                                                            $62,452.20
   20b. The result is your current monthly income for the year for this part of the form.

                                                                                                                                                                                                                            $52,308.00
   20c. Copy the median family income for your state and size of household from line 16c. ...............................................................

21. How do the lines compare?

   ❑     Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3,
         The commitment period is 3 years. Go to Part 4.
   ✔
   ❑     Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form,
         check box 4, The commitment period is 5 years. Go to Part 4.

Part 4: Sign Below

    By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.


          ✘ /s/ Benjamin Joe Giron
                 Signature of Debtor 1

                 Date 11/17/2020
                           MM/ DD/ YYYY

    If you checked 17a, do NOT fill out or file Form 122C–2.
    If you checked 17b, fill out Form 122C–2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.



Official Form 122C-1                                          Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                                             page 3
Fill in this information to identify your case:

 Debtor 1                   Benjamin              Joe                 Giron
                            First Name            Middle Name        Last Name

 Debtor 2
 (Spouse, if filing)        First Name            Middle Name        Last Name

 United States Bankruptcy Court for the:                         Western District of Texas

 Case number                           20-31151                                                                                           ❑     Check if this is an
 (if known)                                                                                                                                     amended filing


Official Form 122C-2
Chapter 13 Calculation of Your Disposable Income                                                                                                                        04/19
To fill out this form, you will need your completed copy of Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period (Official
Form 122C–1).

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed, attach
a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known).



Part 1: Calculate Your Deductions from Your Income


 The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts to answer the questions in lines
 6-15. To find the IRS standards, go online using the link specified in the separate instructions for this form. This information may also be available at the
 bankruptcy clerk’s office.


 Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some of your actual expenses if they are higher
 than the standards. Do not include any operating expenses that you subtracted from income in lines 5 and 6 of Form 122C–1, and do not deduct any amounts that you
 subtracted from your spouse’s income in line 13 of Form 122C–1.



 If your expenses differ from month to month, enter the average expense.



 Note: Line numbers 1-4 are not used in this form. These numbers apply to information required by a similar form used in chapter 7 cases.




  5. The number of people used in determining your deductions from income
      Fill in the number of people who could be claimed as exemptions on your federal income tax return, plus the number of
                                                                                                                                            1
      any additional dependents whom you support. This number may be different from the number of people in your household.




    National
    Standards                You must use the IRS National Standards to answer the questions in lines 6-7.




  6. Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National Standards, fill                                           $715.00
     in the dollar amount for food, clothing, and other items.


  7. Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards, fill in the dollar
     amount for out-of-pocket health care. The number of people is split into two categories─people who are under 65 and people who are 65 or
     older─because older people have a higher IRS allowance for health care costs. If your actual expenses are higher than this IRS amount, you
     may deduct the additional amount on line 22.




Official Form 122C-2                                        Chapter 13 Calculation of Your Disposable Income                                                             page 1
Debtor 1                     Benjamin                         Joe                                 Giron                                                              Case number (if known) 20-31151
                             First Name                       Middle Name                          Last Name



        People who are under 65 years of age

        7a. Out-of-pocket health care allowance per person                                                                $56.00
        7b. Number of people who are under 65                                                                  X          1
                                                                                                                                                            Copy
        7c. Subtotal. Multiply line 7a by line 7b.                                                                        $56.00                                              $56.00
                                                                                                                                                            here →

        People who are 65 years of age or older

        7d. Out-of-pocket health care allowance per person                                                              $125.00
        7e. Number of people who are 65 or older                                                               X          0
                                                                                                                                                            Copy       +           $0.00
        7f.     Subtotal. Multiply line 7d by line 7e.                                                                      $0.00
                                                                                                                                                            here →

     7g.      Total. Add lines 7c and 7f. ...............................................................................................................                        $56.00    Copy here →....    $56.00


     Local
     Standards          You must use the IRS Local Standards to answer the questions in lines 8-15.

Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
bankruptcy purposes into two parts:

     Housing and utilities – Insurance and operating expenses
     Housing and utilities – Mortgage or rent expenses

To answer the questions in lines 8-9, use the U.S. Trustee Program chart. To find the chart, go online using the link
specified in the separate instructions for this form. This chart may also be available at the bankruptcy clerk’s office.

8.     Housing and utilities – Insurance and operating expenses: Using the number of people you entered in line 5, fill in                                                                                   $448.00
       the dollar amount listed for your county for insurance and operating expenses.
9.     Housing and utilities – Mortgage or rent expenses:
        9a. Using the number of people you entered in line 5, fill in the dollar amount                                                                                $830.00
            listed for your county for mortgage or rent expenses.
        9b. Total average monthly payment for all mortgages and other debts secured by
            your home.

              To calculate the total average monthly payment, add all amounts that are
              contractually due to each secured creditor in the 60 months after you file for
              bankruptcy. Next divide by 60.

                 Name of the creditor                                                                  Average monthly
                                                                                                       payment

               Texstar Escrow, LLC                                                                                      $2,835.69



                                                                                                           +
                                                                                                                                              Copy                                 Repeat this amount
                            9b. Total average monthly payment                                                    $2,835.69                                    –      $2,835.69
                                                                                                                                              here →                               on line 33a.

       9c. Net mortgage or rent expense.
           Subtract line 9b (total average monthly payment) from line 9a (mortgage or rent expense). If this
                                                                                                                                                                           $0.00      Copy here →.....         $0.00
           number is less than $0, enter $0.

10. If you claim that the U.S. Trustee Program’s division of the IRS Local Standard for housing is incorrect and affects                                                                                       $0.00
    the calculation of your monthly expenses, fill in any additional amount you claim.
           Explain
           why:




Official Form 122C-2                                                                  Chapter 13 Calculation of Your Disposable Income                                                                        page 2
Debtor 1               Benjamin                 Joe                         Giron                                           Case number (if known) 20-31151
                       First Name               Middle Name                  Last Name



 11.   Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.
       ❑     0. Go to line 14.
       ✔
       ❑     1. Go to line 12.
       ❑     2 or more. Go to line 12.

 12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the operating expenses, fill in                   $193.00
     the Operating Costs that apply for your Census region or metropolitan statistical area.

 13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense for each vehicle below.
     You may not claim the expense if you do not make any loan or lease payments on the vehicle. In addition, you may not claim the expense for
     more than two vehicles.


           Vehicle 1      Describe Vehicle 1:      2015 Volkswagen Passat


                                                                                                                      $521.00
       13a. Ownership or leasing costs using IRS Local Standard.......................................
       13b. Average monthly payment for all debts secured by Vehicle 1.
             Do not include costs for leased vehicles.
             To calculate the average monthly payment here and on line 13e, add all amounts
             that are contractually due to each secured creditor in the 60 months after you
             file for bankruptcy. Then divide by 60.
             Name of each creditor for Vehicle 1                       Average monthly
                                                                       payment
             Volkswagen Credit, Inc                                                  $384.00

                                                                      +
                                                                                      $384.00            Copy                 Repeat this amount
                                 Total average monthly payment                                           here →   –   $384.00 on line 33b.
       13c. Net Vehicle 1 ownership or lease expense
                                                                                                                      $521.00 Copy net Vehicle 1
             Subtract line 13b from line 13a. If this number is less than $0, enter $0.............                           expense here →                  $521.00


           Vehicle 2   Describe Vehicle 2:


       13d. Ownership or leasing costs using IRS Local Standard.......................................
       13e. Average monthly payment for all debts secured by Vehicle 2.
             Do not include costs for leased vehicles.
              Name of each creditor for Vehicle 2                      Average monthly
                                                                       payment



                                                                      +
                                                                                                         Copy                   Repeat this amount
                                 Total average monthly payment                                           here →   –             on line 33c.
       13f. Net Vehicle 2 ownership or lease expense
                                                                                                                                Copy net Vehicle 2
             Subtract line 13e from 13d. If this number is less than $0, enter $0.............                                  expense here →


 14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the Public Transportation
     expense allowance regardless of whether you use public transportation.


 15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may also deduct a public
     transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim more than the IRS Local Standard for            $0.00
     Public Transportation.




Official Form 122C-2                                               Chapter 13 Calculation of Your Disposable Income                                                     page 3
Debtor 1             Benjamin              Joe                      Giron                                                                 Case number (if known) 20-31151
                     First Name             Middle Name              Last Name



  Other Necessary              In addition to the expense deductions listed above, you are allowed your monthly expenses for the
  Expenses                     following IRS categories.

16. Taxes: The total monthly amount that you actually pay for federal, state and local taxes, such as income taxes, self-employment taxes, social                                  $0.00
    security taxes, and Medicare taxes. You may include the monthly amount withheld from your pay for these taxes. However, if you expect to receive a
    tax refund, you must divide the expected refund by 12 and subtract that number from the total monthly amount that is withheld to pay for taxes.
    Do not include real estate, sales, or use taxes.

17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions, union dues, and uniform                                 $0.00
    costs.
    Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.

18. Life insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are filing together, include                                   $0.00
    payments that you make for your spouse’s term life insurance.
    Do not include premiums for life insurance on your dependents, for a non-filing spouse’s life insurance, or for any form of life insurance other
    than term.

19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative agency, such as spousal                                    $0.00
    or child support payments.
    Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.

20. Education: The total monthly amount that you pay for education that is either required:                                                                                        $0.00
      as a condition for your job, or
      for your physically or mentally challenged dependent child if no public education is available for similar services.

21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.                                                          $0.00
    Do not include payments for any elementary or secondary school education.

22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that is required for the health                                    $0.00
    and welfare of you or your dependents and that is not reimbursed by insurance or paid by a health savings account. Include only the amount that is
    more than the total entered in line 7.
    Payments for health insurance or health savings accounts should be listed only in line 25.

23. Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services for you and your                                       +        $0.00
    dependents, such as pagers, call waiting, caller identification, special long distance, or business cell phone service, to the extent necessary for
    your health and welfare or that of your dependents or for the production of income, if it is not reimbursed by your employer.
    Do not include payments for basic home telephone, internet or cell phone service. Do not include self-employment expenses, such as those
    reported on line 5 of Form 122C-1, or any amount you previously deducted.

24. Add all of the expenses allowed under the IRS expense allowances.                                                                                                           $1,933.00
    Add lines 6 through 23.

  Additional Expense           These are additional deductions allowed by the Means Test.
  Deductions                   Note: Do not include any expense allowances listed in lines 6-24.

25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health insurance, disability
    insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or your dependents.

      Health insurance                                             $0.00
      Disability insurance                                         $0.00
      Health savings account                           +           $0.00
      Total                                                        $0.00      Copy total here → ........................................................................           $0.00
     Do you actually spend this total amount?

     ❑No. How much do you actually spend?
     ✔Yes
     ❑
26. Continuing contributions to the care of household or family members.                                                                                                           $0.00
    The actual monthly expenses that you will continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or
    disabled member of your household or member of your immediate family who is unable to pay for such expenses. These expenses may include
    contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).

27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety of you and your family                                     $0.00
    under the Family Violence Prevention and Services Act or other federal laws that apply.
    By law, the court must keep the nature of these expenses confidential.




Official Form 122C-2                                        Chapter 13 Calculation of Your Disposable Income                                                                           page 4
Debtor 1                 Benjamin                        Joe                                Giron                                                         Case number (if known) 20-31151
                         First Name                      Middle Name                         Last Name



28.   Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.
      If you believe that you have home energy costs that are more than the home energy costs included in expenses on line 8, then fill in the excess
      amount of home energy costs                                                                                                                                                                  $0.00
      You must give your case trustee documentation of your actual expenses, and you must show that the additional amount claimed is reasonable
      and necessary.

29.   Education expenses for dependent children who are younger than 18. The monthly expenses (not more than $170.83* per child) that you                                                          $0.00
      pay for your dependent children who are younger than 18 years old to attend a private or public elementary or secondary school.
      You must give your case trustee documentation of your actual expenses, and you must explain why the amount claimed is reasonable and
      necessary and not already accounted for in lines 6-23.
      * Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.

30.   Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are higher than the combined                                                        $0.00
      food and clothing allowances in the IRS National Standards. That amount cannot be more than 5% of the food and clothing allowances in the
      IRS National Standards.
      To find a chart showing the maximum additional allowance, go online using the link specified in the separate instructions for this form. This
      chart may also be available at the bankruptcy clerk’s office.
      You must show that the additional amount claimed is reasonable and necessary.

31.   Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial instruments to a                                               +      $0.00
      religious or charitable organization. 11 U.S.C. § 548(d)3 and (4).
      Do not include any amount more than 15% of your gross monthly income.

32.   Add all of the additional expense deductions.                                                                                                                                               $0.00
      Add lines 25 through 31.

 Deductions for Debt Payment

33.   For debts that are secured by an interest in property that you own, including home mortgages, vehicle loans, and other
      secured debt, fill in lines 33a through 33e.
      To calculate the total average monthly payment, add all amounts that are contractually due to each secured creditor in the 60
      months after you file for bankruptcy. Then divide by 60.
                                                                                                                                                     Average monthly
                                                                                                                                                     payment

       Mortgages on your home
                                                                                                                                                                  $2,835.69
       33a. Copy line 9b here .....................................................................................................→

       Loans on your first two vehicles
                                                                                                                                                                   $384.00
       33b. Copy line 13b here ..................................................................................................→

       33c. Copy line 13e here ..................................................................................................→

       33d. List other secured debts:

           Name of each creditor for other                                Identify property that secures the debt                      Does payment
           secured debt                                                                                                                include taxes or
                                                                                                                                       insurance?

                                                                          6024 Bel Mar Ave El Paso, TX                                 ✔
                                                                                                                                       ❑   No
       Westar Pacific Mortgage                                            79912-5110                                                   ❑   Yes
                                                                          6024 Bel Mar Ave El Paso, TX
                                                                          79912-5110, Meledres Home, LLC
                                                                          595 N. Melendres St. Las Cruces, NM
                                                                          88005, Benjamin Joe Giron
                                                                          5405 Montoya Dr. El Paso, TX 79932,
                                                                          Light House Senior Care Home, LLC
                                                                          585 N. Melendres Street Las Cruces, NM                       ✔ No
                                                                                                                                       ❑
       Joe T. Meraz                                                       88005                                                        ❑ Yes
       Total of separate pages.                                                                                                        ❑ No                 +         $0.00
                                                                                                                                       ❑ Yes
Official Form 122C-2                                      Chapter 13 Calculation of Your Disposable Income                                                      $3,219.69     Copy total
         33e. Total average monthly payment. Add lines 33a through 33d. ...................................                                                                                    $3,219.69page 5
                                                                                                                                                                              here→
Debtor 1                    Benjamin                          Joe                                  Giron                                                               Case number (if known) 20-31151
                            First Name                        Middle Name                           Last Name



 34.   Are any debts that you listed in line 33 secured by your primary residence, a vehicle, or other property necessary for your support or the
       support of your dependents?

       ❑No. Go to line 35.
       ✔Yes. State any amount that you must pay to a creditor, in addition to the payments listed in line 33, to keep possession of your
       ❑
           property (called the cure amount). Next, divide by 60 and fill in the information below.

         Name of the creditor                                       Identify property that                                   Total cure                            Monthly cure
                                                                    secures the debt                                         amount                                amount
                                                                    5401 Montoya Dr. El Paso Texas                                                                          477.59
                                                                    LLC
                                                                    5401 Montoya Dr El Paso, TX
         Texstar Escrow, LLC                                        79932-2410                                                   $28,655.55             ÷ 60 =
                                                                    Light House Senior Care Home,
                                                                    LLC
                                                                    585 N. Melendres Street Las
        Equity Trust Company                                        Cruces, NM 88005                                               $6,735.96            ÷ 60 =              112.26
        Volkswagen Credit, Inc                                      2015 Volkswagen Passat                                           $768.00            ÷ 60 =          +       $12.80

                                                                                                                                   Copy total              Total             $602.65                     $602.65
                                                                                                                                   here →
 35.   Do you owe any priority claims—such as a priority tax, child support, or alimony—that are past due as of the filing date of your
       bankruptcy case? 11 U.S.C. § 507.

       ✔ No. Go to line 36.
       ❑
       ❑Yes. Fill in the total amount of all of these priority claims. Do not include current or ongoing priority claims, such as those you
                   listed in line 19.

                    Total amount of all past-due priority claims..................................................................                                                              ÷ 60

 36.   Projected monthly Chapter 13 plan payment                                                                                                                        $0.00

            Current multiplier for your district as stated on the list issued by the Administrative Office of the United
            States Courts (for districts in Alabama and North Carolina) or by the Executive Office for United States
            Trustees (for all other districts).
            To find a list of district multipliers that includes your district, go online using the link specified in the
            separate instructions for this form. This list may also be available at the bankruptcy clerk’s office.                                                 X          9.30 %


                                                                                                                                                                                            Copy
                                                                                                                                                                            $0.00           total
            Average monthly administrative expense
                                                                                                                                                                                            here →         $0.00


 37.   Add all of the deductions for debt payment. Add lines 33e through 36.                                                                                                                             $3,822.34



Total Deductions from Income


 38.   Add all of the allowed deductions.

       Copy line 24, All of the expenses allowed under IRS expense allowances ....................................                                                           $1,933.00


       Copy line 32, All of the additional expense deductions....................................................................                                                   $0.00


       Copy line 37, All of the deductions for debt payment.......................................................................                                      +     $3,822.34
                                                                                                                                                                                Copy
                                                                                                                                                                 $5,755.34      total                    $5,755.34
       Total deductions..............................................................................................................................                           here →


Official Form 122C-2                                                                  Chapter 13 Calculation of Your Disposable Income                                                                         page 6
Debtor 1                  Benjamin                   Joe                            Giron                                                     Case number (if known) 20-31151
                          First Name                  Middle Name                    Last Name


Part 2: Determine Your Disposable Income Under 11 U.S.C. § 1325(b)(2)


39. Copy your total current monthly income from line 14 of Form 122C-1, Chapter 13 Statement of
    Your Current Monthly Income and Calculation of Commitment Period.                                                               ................................................................   $5,204.35


40. Fill in any reasonably necessary income you receive for support for dependent children. The                                                         $0.00
    monthly average of any child support payments, foster care payments, or disability payments for a
    dependent child, reported in Part I of Form 122C-1, that you received in accordance with applicable
    nonbankruptcy law to the extent reasonably necessary to be expended for such child.

41. Fill in all qualified retirement deductions. The monthly total of all amounts that your employer withheld                                           $0.00
    from wages as contributions for qualified retirement plans, as specified in 11 U.S.C. § 541(b)(7) plus
    all required repayments of loans from retirement plans, as specified in 11 U.S.C. § 362(b)(19).

42. Total of all deductions allowed under 11 U.S.C. § 707(b)(2)(A). Copy line 38 here .... →                                                     $5,755.34


43. Deduction for special circumstances. If special circumstances justify additional expenses and you
    have no reasonable alternative, describe the special circumstances and their expenses. You must give
    your case trustee a detailed explanation of the special circumstances and documentation for the
    expenses.

          Describe the special circumstances                                      Amount of expense




                                                                                        +

                                                                                                     $0.00      Copy here
                                                                   Total                                        →                   +               $0.00


44. Total adjustments. Add lines 40 through 43........................................................................                          $5,755.34                    Copy here → –               $5,755.34




45. Calculate your monthly disposable income under § 1325(b)(2). Subtract line 44 from line 39.                                                                                                           ($550.99)



Part 3: Change in Income or Expenses


46. Change in income or expenses. If the income in Form 122C-1 or the expenses you reported in this form have changed or
    are virtually certain to change after the date you filed your bankruptcy petition and during the time your case will be open, fill
    in the information below. For example, if the wages reported increased after you filed your petition, check 122C-1 in the first
    column, enter line 2 in the second column, explain why the wages increased, fill in when the increase occurred, and fill in
    the amount of the increase.

   Form               Line            Reason for change                                                                     Date of change             Increase or                    Amount of change
                                                                                                                                                       decrease?
  ❑ 122C-1                                                                                                                                            ❑ Increase
  ❑ 122C-2                                                                                                                                            ❑ Decrease
  ❑ 122C-1                                                                                                                                            ❑ Increase
  ❑ 122C-2                                                                                                                                            ❑ Decrease




Official Form 122C-2                                                      Chapter 13 Calculation of Your Disposable Income                                                                                     page 7
Debtor 1            Benjamin               Joe                      Giron                                              Case number (if known) 20-31151
                    First Name             Middle Name               Last Name


Part 4: Sign Below



    By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.


       ✘ /s/ Benjamin Joe Giron
            Signature of Debtor 1

            Date 11/17/2020
                   MM/ DD/ YYYY




Official Form 122C-2                                       Chapter 13 Calculation of Your Disposable Income                                              page 8
Debtor 1            Benjamin             Joe                     Giron                                         Case number (if known) 20-31151
                    First Name           Middle Name              Last Name




       Additional Page For 122C-2

33. 33d. Cont.
            Name of each creditor for other                        Identify property that secures the   Does              Average monthly
            secured debt                                           debt                                 payment           payment
                                                                                                        include taxes
                                                                                                        or insurance?
                                                                                                        ✔No
                                                                                                        ❑
           Uprising Investments                                                                         ❑Yes
           Meledres Home, LLC
           595 N. Melendres St. Las Cruces, NM 88005
                                                                                                        ✔No
                                                                                                        ❑
           Mills Escrow Company                                                                         ❑Yes
           Benjamin Joe Giron
           5405 Montoya Dr. El Paso, TX 79932
                                                                                                        ✔No
                                                                                                        ❑
           Equity Trust Company                                                                         ❑Yes
           Light House Senior Care Home, LLC
           585 N. Melendres Street Las Cruces, NM 88005




Official Form 122C-2                                      Chapter 13 Calculation of Your Disposable Income                                       page 9
